Exhibit 10.1

 

 

 

Published CUSIP Number: 824543102

CREDIT AND SECURITY AGREEMENT

among

SHILOH INDUSTRIES, INC.

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

THE PRIVATEBANK AND TRUST COMPANY

as Co-Lead Arranger, Sole Book Runner and Administrative Agent

PNC CAPITAL MARKETS, LLC

as Co-Lead Arranger

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agent

 

 

dated as of

April 19, 2011

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     2   

Section 1.1. Definitions

     2   

Section 1.2. Accounting Terms

     26   

Section 1.3. Terms Generally

     26   

Section 1.4. Confirmation of Recitals

     26   

ARTICLE II. AMOUNT AND TERMS OF CREDIT

     26   

Section 2.1. Amount and Nature of Credit

     26   

Section 2.2. Revolving Credit Commitment

     27   

Section 2.3. Interest

     32   

Section 2.4. Evidence of Indebtedness

     33   

Section 2.5. Notice of Credit Event; Funding of Loans

     34   

Section 2.6. Payment on Loans and Other Obligations

     35   

Section 2.7. Prepayment

     37   

Section 2.8. Commitment and Other Fees

     38   

Section 2.9. Modifications to Commitment

     38   

Section 2.10. Computation of Interest and Fees

     40   

Section 2.11. Mandatory Payments

     40   

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

     42   

Section 3.1. Requirements of Law

     42   

Section 3.2. Taxes

     43   

Section 3.3. Funding Losses

     44   

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

     45   

Section 3.5. Discretion of Lenders as to Manner of Funding

     45   

ARTICLE IV. CONDITIONS PRECEDENT

     46   

Section 4.1. Conditions to Each Credit Event

     46   

Section 4.2. Conditions to the First Credit Event

     46   

Section 4.3. Post-Closing Conditions

     49   

ARTICLE V. COVENANTS

     52   

Section 5.1. Insurance

     52   

Section 5.2. Money Obligations

     52   

Section 5.3. Financial Statements and Information

     52   

Section 5.4. Financial Records

     53   

Section 5.5. Franchises; Change in Business

     54   

Section 5.6. ERISA Pension and Benefit Plan Compliance

     54   

Section 5.7. Financial Covenants

     54   

Section 5.8. Borrowing

     54   

Section 5.9. Liens

     55   

Section 5.10. Regulations T, U and X

     57   

Section 5.11. Investments, Loans and Guaranties

     57   

Section 5.12. Merger and Sale of Assets

     58   

Section 5.13. Acquisitions

     59   

Section 5.14. Notice

     60   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 5.15. Restricted Payments

     60   

Section 5.16. Environmental Compliance

     60   

Section 5.17. Affiliate Transactions

     60   

Section 5.18. Use of Proceeds

     61   

Section 5.19. Corporate Names and Locations of Collateral

     61   

Section 5.20. Lease Rentals

     61   

Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

     61   

Section 5.22. Collateral

     62   

Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

     64   

Section 5.24. Restrictive Agreements

     64   

Section 5.25. Other Covenants and Provisions

     65   

Section 5.26. Amendment of Organizational Documents

     65   

Section 5.27. Fiscal Year of Borrower

     65   

Section 5.28. Banking Relationship

     65   

Section 5.29. Further Assurances

     65   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     65   

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

     65   

Section 6.2. Corporate Authority

     66   

Section 6.3. Compliance with Laws and Contracts

     66   

Section 6.4. Litigation and Administrative Proceedings

     67   

Section 6.5. Title to Assets

     67   

Section 6.6. Liens and Security Interests

     67   

Section 6.7. Tax Returns

     67   

Section 6.8. Environmental Laws

     67   

Section 6.9. Locations

     68   

Section 6.10. Continued Business

     68   

Section 6.11. Employee Benefits Plans

     68   

Section 6.12. Consents or Approvals

     69   

Section 6.13. Solvency

     69   

Section 6.14. Financial Statements

     69   

Section 6.15. Regulations

     69   

Section 6.16. Material Agreements

     70   

Section 6.17. Intellectual Property

     70   

Section 6.18. Insurance

     70   

Section 6.19. Deposit and Securities Accounts

     70   

Section 6.20. Accurate and Complete Statements

     70   

Section 6.21. Investment Company; Other Restrictions

     70   

Section 6.22. Defaults

     71   

ARTICLE VII. SECURITY

     71   

Section 7.1. Security Interest in Collateral

     71   

Section 7.2. Collections and Receipt of Proceeds by Borrower

     71   

Section 7.3. Collections and Receipt of Proceeds by Agent

     72   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 7.4. Agent’s Authority Under Pledged Notes

     73   

Section 7.5. Commercial Tort Claims

     73   

Section 7.6. Use of Inventory and Equipment

     73   

ARTICLE VIII. EVENTS OF DEFAULT

     74   

Section 8.1. Payments

     74   

Section 8.2. Special Covenants

     74   

Section 8.3. Other Covenants

     74   

Section 8.4. Representations and Warranties

     74   

Section 8.5. Cross Default

     74   

Section 8.6. ERISA Default

     74   

Section 8.7. Change in Control

     74   

Section 8.8. Judgments

     74   

Section 8.9. Material Adverse Change

     75   

Section 8.10. Security

     75   

Section 8.11. Validity of Loan Documents

     75   

Section 8.12. Solvency of MTD

     75   

Section 8.13. Solvency of Certain Companies

     76   

Section 8.14. Solvency of Certain Other Companies

     76   

ARTICLE IX. REMEDIES UPON DEFAULT

     77   

Section 9.1. Optional Defaults

     77   

Section 9.2. Automatic Defaults

     77   

Section 9.3. Letters of Credit

     77   

Section 9.4. Offsets

     77   

Section 9.5. Equalization Provisions

     78   

Section 9.6. Collateral

     78   

Section 9.7. Other Remedies

     79   

Section 9.8. Application of Proceeds

     79   

ARTICLE X. THE AGENT

     80   

Section 10.1. Appointment and Authorization

     80   

Section 10.2. Note Holders

     81   

Section 10.3. Consultation With Counsel

     81   

Section 10.4. Documents

     81   

Section 10.5. Agent and Affiliates

     81   

Section 10.6. Knowledge or Notice of Default

     81   

Section 10.7. Action by Agent

     82   

Section 10.8. Release of Collateral or Guarantor of Payment

     82   

Section 10.9. Delegation of Duties

     82   

Section 10.10. Indemnification of Agent

     82   

Section 10.11. Successor Agent

     83   

Section 10.12. Fronting Lender

     83   

Section 10.13. Swing Line Lender

     83   

Section 10.14. Agent May File Proofs of Claim

     84   

Section 10.15. No Reliance on Agent’s Customer Identification Program

     84   

Section 10.16. Co-Lead Arranger, Syndication Agent and Former Agent

     84   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     

Page

 

Section 10.17. Other Agents

     85   

ARTICLE XI. MISCELLANEOUS

     85   

Section 11.1. Lenders’ Independent Investigation

     85   

Section 11.2. No Waiver; Cumulative Remedies

     85   

Section 11.3. Amendments, Waivers and Consents

     85   

Section 11.4. Notices

     87   

Section 11.5. Costs, Expenses and Documentary Taxes

     87   

Section 11.6. Indemnification

     87   

Section 11.7. Obligations Several; No Fiduciary Obligations

     88   

Section 11.8. Execution in Counterparts

     88   

Section 11.9. Binding Effect; Borrower’s Assignment

     88   

Section 11.10. Lender Assignments

     88   

Section 11.11. Sale of Participations

     90   

Section 11.12. Replacement of Affected Lenders

     91   

Section 11.13. Patriot Act Notice

     91   

Section 11.14. Severability of Provisions; Captions; Attachments

     91   

Section 11.15. Investment Purpose

     92   

Section 11.16. Entire Agreement

     92   

Section 11.17. Confidentiality

     92   

Section 11.18. Limitations on Liability of the Fronting Lenders

     92   

Section 11.19. General Limitation of Liability

     93   

Section 11.20. No Duty

     93   

Section 11.21. Legal Representation of Parties

     93   

Section 11.22. Governing Law; Submission to Jurisdiction

     94   

Jury Trial Waiver

     Signature Page 1   

 

Exhibit A

   Form of Revolving Credit Note   

Exhibit B

   Form of Swing Line Note   

Exhibit C

   Form of Notice of Loan   

Exhibit D

   Form of Compliance Certificate   

Exhibit E

   Form of Assignment and Acceptance Agreement   

Exhibit F

   Form of Additional Fronting Lender Agreement   

Schedule 1

   Commitments of Lenders   

Schedule 2

   Guarantors of Payment   

Schedule 2.2

   Existing Letters of Credit   

Schedule 3

   Real Property   

Schedule 4

   Pledged Securities   

Schedule 5.8

   Indebtedness   

Schedule 5.9

   Liens   

Schedule 5.11

   Permitted Mexican Subsidiary Loans and Investments   

Schedule 5.12

   Planned Disposition Assets   

Schedule 5.17

   Affiliate Transactions   

Schedule 6.1

   Corporate Existence; Subsidiaries; Foreign Qualification   

Schedule 6.4

   Litigation and Administrative Proceedings   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Schedule 6.5

   Real Estate Owned by the Companies   

Schedule 6.9

   Locations   

Schedule 6.11

   Employee Benefits Plans   

Schedule 6.16

   Material Agreements   

Schedule 6.17

   Intellectual Property   

Schedule 6.18

   Insurance   

Schedule 7.4

   Pledged Notes   

Schedule 7.5

   Commercial Tort Claims   

 

v



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 19th day of April, 2011 among:

(a) SHILOH INDUSTRIES, INC., a Delaware corporation (“Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

(c) THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation, as the
co-lead arranger, sole book runner and administrative agent for the Lenders
under this Agreement (“Agent”);

(d) PNC CAPITAL MARKETS, LLC, as co-lead arranger under this Agreement; and

(e) PNC BANK, NATIONAL ASSOCIATION, as syndication agent under this Agreement
(“Syndication Agent”).

WITNESSETH:

WHEREAS, Borrower, PNC Bank, National Association (“Former Agent”), successor to
National City Bank, as co-lead arranger, sole book runner and administrative
agent, The PrivateBank, as co-lead arranger and syndication agent, and the
lenders named therein entered into that certain Credit and Security Agreement,
dated as of August 1, 2008 (as amended, the “Original Credit Agreement”);

WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby. All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of
April 19, 2011 shall remain outstanding and constitute continuing Obligations
hereunder. Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations. In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Original Credit Agreement shall be as set forth in this Agreement, which shall
supersede the Original Credit Agreement in its entirety;



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Resignation and Appointment Agreement, dated
as of the date hereof, among Borrower, Former Agent and the “Required Lenders”
under the Original Credit Agreement, contemporaneously with the effectiveness of
this Agreement, (a) The PrivateBank was appointed as the administrative agent
under this Agreement and agreed to assume and to perform all of the duties of
the administrative agent under this Agreement and succeeded to all rights,
powers and duties as the agent under this Agreement, and (b) Former Agent’s
rights, powers and duties as the administrative agent under the Original Credit
Agreement have been terminated;

WHEREAS, it is the intent of Borrower, Agent and the Lenders that the provisions
of this Agreement be effective commencing on the Closing Date; and

WHEREAS, Borrower, Agent and the Lenders have contracted for the establishment
of credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

“Additional Fronting Lender” means a Lender that shall have (a) agreed to issue
a Letter of Credit hereunder in its own name, but in each instance on behalf of
the Lenders hereunder, and (b) delivered to Agent an Additional Fronting Lender
Agreement.

“Additional Fronting Lender Agreement” means an Additional Fronting Lender
Agreement, substantially in the form of the attached Exhibit F, and otherwise in
form and

 

2



--------------------------------------------------------------------------------

substance acceptable to Agent, among Borrower, Agent and a Lender with respect
to the issuance by such Lender of Letters of Credit hereunder, whereby such
Lender agrees to become an Additional Fronting Lender hereunder.

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agent” means that term as defined in the first paragraph hereof.

“Agent Fee Letter” means the Agent Fee Letter between Borrower and Agent, dated
as of the Closing Date, as the same may from time to time be amended, restated
or otherwise modified, which letter shall replace in its entirety the Agent Fee
Letter executed on the Original Closing Date (as amended).

“Agreement” means that term as defined in the first paragraph hereof.

“Applicable Margin” means:

(a) for the period from the Closing Date through June 30, 2011, two hundred
fifty (250.00) basis points for Eurodollar Loans and one hundred (100.00) basis
points for Base Rate Loans; and

(b) commencing with the Consolidated financial statements of Borrower for the
fiscal quarter ending April 30, 2011, the number of basis points (depending upon
whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the

 

3



--------------------------------------------------------------------------------

Compliance Certificate for such fiscal period, shall be used to establish the
number of basis points that will go into effect on July 1, 2011 and, thereafter,
as set forth in each successive Compliance Certificate, as provided below:

 

Leverage Ratio

   Applicable Basis
Points for
Eurodollar Loans      Applicable Basis
Points for
Base Rate Loans  

Greater than or equal to 2.00 to 1.00

     350.00         200.00   

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

     300.00         150.00   

Less than 1.00 to 1.00

     250.00         100.00   

After July 1, 2011, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Borrower. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when Borrower shall have failed to timely
deliver the Consolidated financial statements pursuant to Section 5.3(a) or
(b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Margin shall be the highest
rate per annum indicated in the above pricing grid for Loans of that type,
regardless of the Leverage Ratio at such time, (ii) in the event that any
financial information or certification provided to Agent in the Compliance
Certificate is shown to be inaccurate (regardless of whether this Agreement or
the Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) Borrower
shall immediately deliver to Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) Borrower shall immediately pay to
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period, and (iii) after the
occurrence and during the continuation of an Event of Default, the Applicable
Margin shall be the highest rate per annum indicated in the above pricing grid
for Loans of that type regardless of the Leverage Ratio at such time.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

“Average Quarterly Revolving Credit Exposure” means, for any fiscal quarter of
Borrower, the average daily Revolving Credit Exposure during such fiscal
quarter.

 

4



--------------------------------------------------------------------------------

“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
Agent, delivered by a Company in connection with this Agreement, as such waiver
may from time to time be amended, restated or otherwise modified.

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards, procurement cards and purchase cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month (or, if such day is not a Business Day, such rate as calculated on
the most recent Business Day). Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrower shall pay interest at a
rate based on the Derived Base Rate.

“Borrower” means that term as defined in the first paragraph hereof.

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in deposits are carried
on in the London interbank Eurodollar market.

“C&H Design” means C&H Design Company, a Michigan corporation.

“C&H Design Assets” means (a) all of the assets of C&H Design, and (b) the one
hundred percent (100%) ownership interest of Borrower in C&H Design.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition,

 

5



--------------------------------------------------------------------------------

redemption, repurchase, payment or retirement of any capital stock or other
equity interest of such Company, or (b) as a dividend, return of capital or
other distribution (other than any stock dividend, stock split or other equity
distribution payable only in capital stock or other equity of such Company) in
respect of such Company’s capital stock or other equity interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by Borrower with Agent, without liability by
Agent or the Lenders to pay interest thereon, from which account Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Company
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of
Agent or any Lender.

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than MTD) or group (within the meaning of Sections 13d and 14d
of the Exchange Act), of shares representing more than thirty percent (30%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
equity interests of Borrower; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
Borrower by Persons who were neither (i) nominated by the board of directors or
other governing body of Borrower nor (ii) appointed by directors so nominated or
elected by a majority of shareholders; or (c) the occurrence of a change in
control, or other term of similar import used therein, as defined in any
Material Indebtedness Agreement; provided that a “Change of Control” shall not
be deemed to have occurred by virtue of the acquisition or sale of shares of
Borrower by the MTD Pension Master Trust.

“Closing Date” means April 19, 2011.

“Closing Fee Letter” means the Closing Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified, which letter shall replace in its entirety the
Closing Fee Letter executed on the Original Closing Date.

“Closing Revolving Amount” means Eighty Million Dollars ($80,000,000).

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means (a) all of Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; (b) the Real
Property; and (c) Proceeds and products of any of the foregoing; provided that
Collateral shall exclude the Excluded Assets.

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims in existence
as of the Closing Date.)

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is thirty (30) days prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

“Commitment Period” means the period from the Closing Date to April 18, 2016, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.

“Companies” means Borrower and all Subsidiaries.

“Company” means Borrower or a Subsidiary.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to Agent or any
Lender, whether furnished before or after the Closing Date and regardless of the
manner in which it is furnished, but does not include any such information that
(a) is or becomes generally available to the public other than as a result of a
disclosure by Agent or such Lender not permitted by this Agreement, (b) was
available to Agent or such Lender on a nonconfidential basis prior to its
disclosure to Agent or such Lender, or (c) becomes available to Agent or such
Lender on a nonconfidential basis from a Person other than any Company that is
not, to the best knowledge of Agent or such Lender, acting in violation of a
confidentiality agreement with a Company or is not otherwise prohibited from
disclosing the information to Agent or such Lender.

 

7



--------------------------------------------------------------------------------

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of Borrower, as determined on a Consolidated basis.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) extraordinary or unusual non-cash losses not incurred in the ordinary
course of business (but that were counted in the net income calculation for such
period), (v) non-cash expenses related to the issuance of employee stock
incentive options, (vi) any Related Expenses incurred during such period,
(vii) non-cash charges resulting from changes in estimates or assumptions
related to employee retirement and health benefit plans, and (viii) costs and
expenses (including appraisal costs and fees) of Borrower incurred in connection
with this Agreement during such period; minus (b) to the extent included in
Consolidated Net Earnings for such period, non-recurring or non-cash gains not
incurred in the ordinary course of business; provided that, at any time an
Acquisition is made pursuant to Section 5.13 hereof, Consolidated EBITDA shall
be recalculated to include the EBITDA of the acquired company (with appropriate
pro-forma adjustments, reasonably acceptable to Agent and the Required Lenders,
due to discontinued operations, and expenses and synergies directly related
thereto) as if such Acquisition had been completed on the first day of the
relevant measuring period.

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense (including, without limitation, the “imputed interest” portion
of Capitalized Lease Obligations, synthetic leases and asset securitizations, if
any), and (b) Consolidated Income Tax Expense paid in cash.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis.

 

8



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized, of Borrower for such period, as determined on a
Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Borrower, determined as of such date on a Consolidated basis.

“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by a Fronting Lender of a Letter of Credit.

“Credit Party” means Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

“Daily Commitment Fee” shall be calculated, for any day, by:

(a) determining the Revolving Credit Exposure (exclusive of Swing Line Exposure)
at the end of such day (the “Daily Revolving Exposure”);

(b) referring to the Commitment Fee Index below and selecting the appropriate
commitment fee rate (the “Applicable Commitment Fee Rate”);

(c) subtracting the Daily Revolving Exposure from the Revolving Amount (the
“Daily Unused Amount”);

 

9



--------------------------------------------------------------------------------

(d) multiplying the Applicable Commitment Fee Rate by the Daily Unused Amount
(the “Applicable Fee”); and

(e) dividing the Applicable Fee by 360.

COMMITMENT FEE INDEX:

 

Daily Revolving Exposure

  

Commitment Fee Rate

Less than $20,000,000    75.00 basis points Greater than or equal to $20,000,000
but less than $40,000,000    50.00 basis points Greater than or equal to
$40,000,000    37.50 basis points

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Defaulting Lender” means a Lender, as reasonably determined by Agent, that
(a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified Borrower or Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from Agent or Borrower to confirm that it
will comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to Agent or any other Lender when due an amount owed by
such Lender to Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured. Any Defaulting Lender shall cease to be a Defaulting Lender when
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

10



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, Agent and a depository institution, dated on or after the
Original Closing Date, to be in form and substance satisfactory to Agent, as the
same may from time to time be amended, restated or otherwise modified.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than One Hundred Thousand Dollars ($100,000), and (c) has no direct or
indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than One Hundred Thousand Dollars ($100,000).

“EBITDA” means, for any period, in accordance with GAAP, net earnings of a
Person for such period, plus, without duplication, the aggregate amounts
deducted in determining such net earnings in respect of (a) income taxes of such
Person, (b) interest expense of such Person, and (c) depreciation and
amortization charges of such Person.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not Borrower, a
Subsidiary or an Affiliate.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means equipment, as that term is defined in the U.C.C.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrower shall pay interest at
a rate based upon the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its

 

12



--------------------------------------------------------------------------------

usual procedures (which determination shall be conclusive absent manifest error)
as of approximately 11:00 A.M. (London time) two Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Loan, as listed
on British Bankers Association Interest Rate LIBOR 01 or 02 as provided by
Reuters or Bloomberg (or, if for any reason such rate is unavailable from
Reuters or Bloomberg, from any other similar company or service that provides
rate quotations comparable to those currently provided by Reuters or Bloomberg)
as the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average (rounded upward to the nearest
1/16th of 1%) of the per annum rates at which deposits in immediately available
funds in Dollars for the relevant Interest Period and in the amount of the
Eurodollar Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to Agent (or an affiliate of Agent, in
Agent’s discretion) by prime banks in any Eurodollar market reasonably selected
by Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means the VCS Properties Assets and the C&H Design Assets.

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vi)
hereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date; provided that, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the “Federal Funds Effective Rate” for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, vice president of finance,
corporate controller or treasurer.

 

13



--------------------------------------------------------------------------------

Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of Borrower.

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis, the ratio
of (a) (i) Consolidated EBITDA, minus (ii) the sum of (A) Consolidated Unfunded
Capital Expenditures, and (B) Capital Distributions; to (b) Consolidated Fixed
Charges.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Former Agent” means that term as defined in the first Whereas clause on the
first page of this Agreement.

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
(i) PNC, as the issuer of the Letter of Credit, or (ii) in the event that Agent
shall agree that another Lender (including Agent) may issue a Letter of Credit,
such other Lender as shall agree to issue the Letter of Credit in its own name,
but in each instance on behalf of the Lenders hereunder, with such other Lender
being an Additional Fronting Lender; or (b) as to any Existing Letter of Credit,
the Lender that issued such Letter of Credit.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

14



--------------------------------------------------------------------------------

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall deliver
a Guaranty of Payment to Agent subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, basis swap
agreement, cap, collar or floor agreement, or other interest rate management
device (including forward rate agreements) entered into by a Company with any
Person in connection with any Indebtedness of such Company, or (b) currency swap
agreement, forward currency purchase agreement or similar arrangement or
agreement designed to protect against fluctuations in currency exchange rates
entered into by a Company with any Person.

“Immaterial Subsidiary” means (a) a Dormant Subsidiary, (b) C&H Design, or
(c) VCS Properties.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued liabilities relating to working capital and employee matters payable
in the ordinary course of business of such Company), (c) all obligations under
conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance,
(e) all net obligations under any currency swap agreement, interest rate swap,
cap, collar or floor agreement or other interest rate management device or any
Hedge Agreement, (f) all synthetic leases, (g) all Capitalized Lease Obligations
(specifically excluding, for clarification purposes, obligations pursuant to
operating leases), (h) all obligations of such Company with respect to asset
securitization financing programs, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

“Insolvent Lender” means a Lender, as reasonably determined by Agent, that
(a) has become or is not Solvent or is the subsidiary of a Person that has
become or is not Solvent; or (b)

 

15



--------------------------------------------------------------------------------

has become the subject of a proceeding under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or has had a receiver, conservator, trustee or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or is a
subsidiary of a Person that has become the subject of a proceeding under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be an Insolvent Lender solely by
virtue of the ownership or acquisition of an equity interest in such Lender or a
parent company thereof by a governmental authority or an instrumentality
thereof. Any Insolvent Lender shall cease to be an Insolvent Lender when Agent
determines, in its reasonable discretion, that such Insolvent Lender is no
longer an Insolvent Lender based upon the characteristics set forth in this
definition.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered by Borrower or a Guarantor of Payment
in favor of Agent, for the benefit of the Lenders, dated on or after the
Original Closing Date, granting a security interest in all intellectual property
owned by Borrower or such Guarantor of Payment, as the same may from time to
time be amended, restated or otherwise modified.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Original Closing Date, between the State of Ohio and Agent, for the benefit of
and on behalf of the Lenders, as the same may from time to time be amended,
restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that if Borrower shall fail to so select the
duration of any Interest Period for a Eurodollar Loan at least three Business
Days prior to the Interest Adjustment Date applicable to such Eurodollar Loan,
Borrower shall be deemed to have converted such Eurodollar Loan to a Base Rate
Loan at the end of the then current Interest Period.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case,

 

16



--------------------------------------------------------------------------------

“investment property” shall be defined in accordance with the law of that
jurisdiction as in effect from time to time.

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lenders and the Swing Line Lender.

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by a Fronting Lender for the account of
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) three hundred
sixty-four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one-year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Fronting Lenders, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Ten Million Dollars ($10,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness (for
the most recently completed fiscal quarter of Borrower); to (b) Consolidated
EBITDA (for the most recently completed four fiscal quarters of Borrower).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Intercreditor Agreement, the Agent
Fee Letter, the PNC Fee Letter and the Closing Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.

“Mandatory Prepayment” means that term as defined in Section 2.11(c) hereof.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Companies taken as a whole, (c) the rights and remedies of
Agent or the Lenders under any Loan Document, (d) the ability of any Credit
Party to perform its obligations under any Loan Document to which it is a party,
or (e) the legality, validity, binding effect or enforceability against any
Credit Party of any Loan Document to which it is a party.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Five Million
Dollars ($5,000,000).

“Material Recovery Determination Notice” means that term as defined in
Section 2.11(c)(iv) hereof.

“Material Recovery Event” means (a) any casualty loss in respect of assets of
Borrower or a Domestic Subsidiary covered by casualty insurance, and (b) any
compulsory transfer or taking under threat of compulsory transfer of any asset
of Borrower or a Domestic Subsidiary by any Governmental Authority; provided
that, in the case of either subpart (a) or (b), the proceeds received by the
Companies from such loss, transfer or taking exceeds Five Hundred Thousand
Dollars ($500,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of a Fronting Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share).

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

“Maximum Revolving Amount” means One Hundred Twenty Million Dollars
($120,000,000), as such amount may be reduced pursuant to Section 2.9(a) hereof.

“Mexican Lease” means an operating lease for manufacturing equipment entered
into by a Mexican Subsidiary.

“Mexican Subsidiary” means Shiloh De Mexico, S.A. De C.V., Shiloh International,
S.A. De C.V., and any other Foreign Subsidiary created after the Closing Date
that is organized in Mexico.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

18



--------------------------------------------------------------------------------

“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), dated on or after
the Original Closing Date, relating to the Real Property, executed and delivered
by a Credit Party, to further secure the Secured Obligations, as the same may
from time to time be amended, restated or otherwise modified.

“MTD” means MTD Holdings Inc, formerly known as MTD Products Inc., an Ohio
corporation, and its subsidiaries (other than Borrower or any direct or indirect
subsidiary of Borrower).

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Consenting Lender” means that term as defined in Section 11.3(d) hereof.

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Agent, the Swing Line Lender, any
Fronting Lender or any Lender (or any affiliate thereof) pursuant to this
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans, and all obligations of Borrower or any other Credit Party
pursuant to Letters of Credit; (b) each extension, renewal, consolidation or
refinancing of any of the foregoing, in whole or in part; (c) the commitment and
other fees, and any prepayment fees payable pursuant to this Agreement or any
other Loan Document; (d) all fees and charges in connection with the Letters of
Credit; (e) every other liability, now or hereafter owing to Agent or any Lender
by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

“Original Closing Date” means August 1, 2008.

“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or

 

19



--------------------------------------------------------------------------------

equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Participant” means that term as defined in Section 11.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Mexican Subsidiary Loans and Investments” means (a) loans to the
Mexican Subsidiaries from, and investments in the Mexican Subsidiaries by
Borrower or any Domestic Subsidiary in an amount not to exceed, in the aggregate
for all such loans and investments, Five Million Dollars ($5,000,000) at any
time outstanding or existing (exclusive of the loans and investments made prior
to the Closing Date, as listed in Schedule 5.11 hereto); and (b) loans to a
Mexican Subsidiary from another Mexican Subsidiary.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Planned Disposition Assets” means the assets of a Credit Party set forth on
Schedule 5.12 hereto.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered to Agent, for the benefit of the Lenders, by
Borrower or a Guarantor of Payment, as applicable, with respect to the Pledged
Securities, on or after the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

“Pledged Notes” means the promissory notes payable to Borrower, as described on
Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to Borrower.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or

 

20



--------------------------------------------------------------------------------

other equity interests of any Foreign Subsidiary that is not a first-tier
Foreign Subsidiary, and (b) shares of voting capital stock or other voting
equity interests in any first-tier Foreign Subsidiary in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such first-tier Foreign Subsidiary. (Schedule 4 hereto
lists, as of the Closing Date, all of the Pledged Securities.)

“PNC” means PNC Bank, National Association, a national banking association.

“PNC Capital Markets” means PNC Capital Markets, LLC.

“PNC Fee Letter” means the PNC Fee Letter between Borrower and PNC Capital
Markets, dated as of the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of Agent and the Lenders to Proceeds specifically set forth herein or
indicated in any financing statement shall never constitute an express or
implied authorization on the part of Agent or any Lender to a Company’s sale,
exchange, collection or other disposition of any or all of the Collateral.

“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to Agent, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

“Real Property” means each parcel of real estate owned by a Credit Party as set
forth on Schedule 3 hereto, together with all improvements and buildings thereon
and all appurtenances, easements or other rights thereto belonging, and being
defined collectively as the “Property” in each of the Mortgages.

“Register” means that term as described in Section 11.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each April, July,
October and January of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments,

 

21



--------------------------------------------------------------------------------

suits and disbursements) (a) incurred by Agent, or imposed upon or asserted
against Agent or any Lender, in any attempt by Agent and the Lenders to
(i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity

 

22



--------------------------------------------------------------------------------

holder (other than a Company) of a Company or an Affiliate, excluding any
employment agreement or directors’ compensation payable in the ordinary course
of business.

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lenders to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Loan” means a loan made to Borrower by the Lenders in accordance with
Section 2.2(a) hereof.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, Agent and a Securities Intermediary, dated on or
after the Original Closing Date, to be in form and substance satisfactory to
Agent, as the same may from time to time be amended, restated or otherwise
modified.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

23



--------------------------------------------------------------------------------

“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of Agent, for the benefit of the Lenders, dated on
or after the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Mortgage, each Landlord’s Waiver, each Bailee’s
Waiver, each Control Agreement, each U.C.C. Financing Statement or similar
filing as to a jurisdiction located outside of the United States of America
filed in connection herewith or perfecting any interest created in any of the
foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to Agent, for the benefit of the
Lenders, as security for the Secured Obligations, or any part thereof, and each
other agreement executed or provided to Agent in connection with any of the
foregoing, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to Agent and the Required Lenders) in favor of the prior
payment in full of the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an

 

24



--------------------------------------------------------------------------------

ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to Borrower, on a discretionary basis, up to the aggregate amount at
any time outstanding of Ten Million Dollars ($10,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means The PrivateBank, as holder of the Swing Line
Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached Exhibit
B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to Borrower
by the Swing Line Lender under the Swing Line Commitment, in accordance with
Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“The PrivateBank” means The PrivateBank and Trust Company, an Illinois banking
corporation.

“Total Commitment Amount” means the Revolving Amount.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

25



--------------------------------------------------------------------------------

“VCS Properties” means VCS Properties, LLC, an Ohio limited liability company.

“VCS Properties Assets” means (a) the forty-nine percent (49%) ownership
interest of VCS Properties in Valley City Steel, LLC, (b) the one hundred
percent (100%) ownership interest of Shiloh Corporation in VCS Properties, and
(c) all of the assets (including personal property and real property) of VCS
Properties.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

Section 1.4. Confirmation of Recitals. Borrower, Agent and the Lenders hereby
confirm the statements set forth in the recitals of this Agreement.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

 

26



--------------------------------------------------------------------------------

(i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share of the Letter of Credit Exposure and the Swing Line
Exposure, shall not be in excess of the Maximum Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the applicable Fronting Lender shall, in its own name, on
behalf of the Lenders, issue such Letters of Credit for the account of Borrower
or a Guarantor of Payment, as Borrower may from time to time request. Borrower
shall not request any Letter of Credit (and the Fronting Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Lender’s Commitment
Percentage.

 

27



--------------------------------------------------------------------------------

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Agent (and to the applicable Fronting Lender, if such Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
11:00 A.M. (Eastern time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit. Each such request shall be in a form
acceptable to Agent (and the applicable Fronting Lender, if such Fronting Lender
is a Lender other than Agent) and shall specify the face amount thereof, whether
such Letter of Credit is a commercial documentary or a standby Letter of Credit,
the account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, and the nature of the transaction
or obligation to be supported thereby. Concurrently with each such request,
Borrower, and any Credit Party for whose account the Letter of Credit is to be
issued, shall execute and deliver to the Fronting Lender issuing such Letter of
Credit an appropriate application and agreement, being in the standard form of
such Fronting Lender for such letters of credit, as amended to conform to the
provisions of this Agreement if required by Agent. Agent shall give the
applicable Fronting Lender and each Lender notice of each such request for a
Letter of Credit.

(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of Borrower or any Guarantor of
Payment, Borrower agrees to (A) pay to Agent, for the pro rata benefit of the
Lenders, a non-refundable commission based upon the face amount of such Letter
of Credit, which shall be paid quarterly in arrears, on each Regularly Scheduled
Payment Date, at a rate per annum equal to the Applicable Margin for Eurodollar
Loans (in effect on such date) multiplied by the face amount of such Letter of
Credit; (B) pay to Agent, for the sole benefit of the Fronting Lender issuing
such Letter of Credit, an additional Letter of Credit fee, which shall be paid
on the date that any draw shall be made on such Letter of Credit, at the rate of
one-quarter percent (1/4%) of the amount drawn under such Letter of Credit; and
(C) pay to Agent, for the sole benefit of the Fronting Lender issuing such
Letter of Credit, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by such Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of Borrower or any Guarantor of Payment, Borrower agrees
to (A) pay to Agent, for the pro rata benefit of the Lenders, a non-refundable
commission based upon the face amount of such Letter of Credit, which shall be
paid quarterly in arrears, on each Regularly Scheduled Payment Date, at a rate
per annum equal to the Applicable Margin for Eurodollar Loans (in effect on such
Regularly Scheduled Payment Date) multiplied by the face amount of such Letter
of Credit; (B) pay to Agent, for the sole benefit of the Fronting Lender issuing
such Letter of Credit, an additional Letter of Credit fee, which shall be paid
on each date that such Letter of Credit shall be issued, amended or renewed at
the rate of one-quarter percent (1/4%) of the face amount of such Letter of
Credit; and (C) pay to Agent, for the sole benefit of the Fronting Lender
issuing such Letter of Credit,

 

28



--------------------------------------------------------------------------------

such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
such Fronting Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Fronting Lender that issued such Letter of Credit
shall immediately notify Agent (and the Fronting Lender, if the Fronting Lender
is a Lender other than Agent) and Borrower, and Borrower shall promptly
reimburse the Fronting Lender that issued such Letter of Credit for the amount
drawn. In the event that the amount drawn shall not have been reimbursed by
Borrower on the date of the drawing of such Letter of Credit, at the sole option
of Agent (and the applicable Fronting Lender, if such Fronting Lender is a
Lender other than Agent), Borrower shall be deemed to have requested a Revolving
Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof (other than
the requirement set forth in Section 2.5(d) hereof), in the amount drawn. Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of Agent and such
Lender). Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that its obligation to make a Revolving Loan pursuant to Section 2.2(a)
hereof when required by this Section 2.2(b)(v) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender that issued such Letter of Credit, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this Section 2.2(b)(v) to reimburse, in full (other than such Fronting
Lender’s pro rata share of such borrowing), such Fronting Lender for the amount
drawn on such Letter of Credit. Each such Revolving Loan shall be deemed to be a
Base Rate Loan unless otherwise requested by and available to Borrower
hereunder. Each Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Lender has not requested a Revolving
Credit Note, its records relating to Revolving Loans) such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.

(vi) Participation in Letters of Credit. If, for any reason, Agent (and the
applicable Fronting Lender if such Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, Agent (and such Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall have the right to request that each Lender fund a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Lender thereof (by facsimile or telephone, confirmed
in writing). Upon such notice, but without further action, such Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from such Fronting Lender, an undivided participation interest in the amount due

 

29



--------------------------------------------------------------------------------

with respect to such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the account of such Fronting Lender, such Lender’s ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Lender’s Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in the amount due under
any Letter of Credit that is drawn but not reimbursed by Borrower pursuant to
this subsection (vi) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that each such
payment shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Lender shall comply with
its obligation under this subsection (vi) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans. Each Lender is hereby authorized to record on its
records such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit. In addition, each Lender agrees to risk participate in
the Existing Letters of Credit as provided in subsection (vii) below.

(vii) Existing Letters of Credit. Schedule 2.2 hereto contains a description of
all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Lender under this Agreement on the Closing Date (each, an “Existing Letter of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the Closing
Date. Borrower, Agent and the Lenders hereby agree that, from and after such
date, the terms of this Agreement shall apply to the Existing Letters of Credit,
superseding any other agreement theretofore applicable to them to the extent
inconsistent with the terms hereof. Notwithstanding anything to the contrary in
any reimbursement agreement applicable to the Existing Letters of Credit, the
fees payable in connection with each Existing Letter of Credit to be shared with
the Lenders shall accrue from the Closing Date at the rate provided in
Section 2.2(b)(iii) and (iv) hereof.

(viii) Requests for Letters of Credit When One or More Lenders are Affected
Lenders. No Letter of Credit shall be requested or issued hereunder if any
Lender is at such time an Affected Lender hereunder, unless Agent (and the
applicable Fronting Lender) has entered into satisfactory (to Agent)
arrangements (including, without limitation, the posting of cash collateral)
with Borrower or such Affected Lender to eliminate or mitigate the reimbursement
risk with respect to such Affected Lender.

(ix) Letters of Credit Issued and Outstanding When One or More Lenders are
Affected Lenders. With respect to any Letters of Credit that have been issued
and are outstanding at the time any Lender is an Affected Lender, Agent (and the
applicable Fronting Lender) shall have the right to request that Borrower or
such Affected Lender cash collateralize, in form and substance satisfactory to
Agent (and the applicable

 

30



--------------------------------------------------------------------------------

Fronting Lender), such Letters of Credit so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to Borrower in such amount or amounts as Borrower, through an Authorized
Officer, may from time to time request and to which the Swing Line Lender may
agree; provided that Borrower shall not request any Swing Loan if, after giving
effect thereto, (A) the Revolving Credit Exposure would exceed the Revolving
Credit Commitment, or (B) the Swing Line Exposure would exceed the Swing Line
Commitment. Each Swing Loan shall be due and payable on the Swing Loan Maturity
Date applicable thereto.

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to Borrower and the Lenders, Borrower agrees that the Swing Line Lender
shall have the right, in its sole discretion, to require that any Swing Loan be
refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to Borrower hereunder. Upon receipt
of such notice by Borrower and the Lenders, Borrower shall be deemed, on such
day, to have requested a Revolving Loan in the principal amount of the Swing
Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender). Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Lender acknowledges and agrees that such
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid to refund such Swing Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of Agent, it is impracticable to, convert any Swing
Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on
any day that a Swing Loan is outstanding (whether before or after the maturity
thereof), Agent shall have the right to request that each Lender fund a
participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in

 

31



--------------------------------------------------------------------------------

writing). Upon such notice, but without further action, the Swing Line Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Swing Line Lender, an undivided participation interest in the right to
share in the payment of such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

(iv) Requests for Swing Loan When One or More Lenders are Affected Lenders. No
Swing Loan shall be requested or issued hereunder if any Lender is at such time
an Affected Lender hereunder, unless Agent has entered into satisfactory (to
Agent and the Swing Line Lender) arrangements (including, without limitation,
the posting of cash collateral by Borrower or the Affected Lender) with Borrower
or such Affected Lender to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender.

(v) Swing Loans Outstanding When One or More Lenders are Affected Lenders. With
respect to any Swing Loans that are outstanding at the time any Lender is an
Affected Lender, Agent shall have the right to request that Borrower or such
Affected Lender cash collateralize, in form and substance satisfactory to Agent,
such Swing Loans so as to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. Borrower shall pay interest on the unpaid principal amount
of a Base Rate Loan outstanding from time to time from the date thereof until
paid at the Derived Base Rate from time to time in effect. Interest on such Base
Rate Loan shall be payable, commencing April 30, 2011, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.

(ii) Eurodollar Loans. Borrower shall pay interest on the unpaid principal
amount of each Eurodollar Loan outstanding from time to time, fixed in advance
on the

 

32



--------------------------------------------------------------------------------

first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate. Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).

(b) Swing Loans. Borrower shall pay interest to Agent, for the sole benefit of
the Swing Line Lender (and any Lender that shall have purchased a participation
in such Swing Loan), on the unpaid principal amount of each Swing Loan
outstanding from time to time from the date thereof until paid at the Derived
Base Rate from time to time in effect. Interest on Swing Loans shall be payable
on each Regularly Scheduled Payment Date. Each Swing Loan shall bear interest
for a minimum of one day.

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Required Lenders (i) the
principal of each Loan and the unpaid interest thereon shall bear interest,
until paid, at the Default Rate, (ii) the fee for the aggregate undrawn amount
of all issued and outstanding Letters of Credit shall be increased by two
percent (2%) in excess of the rate otherwise applicable thereto, and (iii) in
the case of any other amount not paid when due from Borrower hereunder or under
any other Loan Document, such amount shall bear interest at the Default Rate;
provided that, during an Event of Default under Section 8.1 or 8.14 hereof, the
applicable Default Rate shall apply without any election or action on the part
of Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Lender, to evidence the obligation of
Borrower to repay the Revolving Loans made by such Lender and to pay interest
thereon, Borrower shall execute a Revolving Credit Note, payable to the order of
such Lender in the principal amount equal to its Commitment Percentage of the
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made by such Lender; provided that the failure of a Lender to
request a Revolving Credit Note shall in no way detract from Borrower’s
obligations to such Lender hereunder.

 

33



--------------------------------------------------------------------------------

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, payable to the order of the Swing Line
Lender in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made by the Swing Line Lender;
provided that the failure of the Swing Line Lender to request a Swing Line Note
shall in no way detract from Borrower’s obligations to the Swing Line Lender
hereunder.

Section 2.5. Notice of Credit Event; Funding of Loans.

(a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Loan prior to (i) 11:00 A.M. (Eastern time) on the
proposed date of borrowing of, or conversion of a Loan to, a Base Rate Loan,
(ii) 11:00 A.M. (Eastern time) three Business Days prior to the proposed date of
borrowing of, continuation of, or conversion of a Loan to, a Eurodollar Loan,
and (iii) 2:00 P.M. (Eastern time) on the proposed date of borrowing of a Swing
Loan; provided that an Authorized Officer of Borrower may verbally request a
Loan, so long as a Notice of Loan is received by the end of the same Business
Day, and, if Agent or any Lender provides funds or initiates funding based upon
such verbal request, Borrower shall bear the risk with respect to any
information regarding such funding that is later determined to have been
incorrect. Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

(b) Funding of Loans. Agent shall notify each Lender of the date, amount and
Interest Period (if applicable) promptly upon the receipt of a Notice of Loan
(other than for a Swing Loan, or a Revolving Loan to be funded as a Swing Loan),
and, in any event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan
is received. On the date that the Credit Event set forth in such Notice of Loan
is to occur, each such Lender shall provide to Agent, not later than 3:00 P.M.
(Eastern time), the amount in Dollars, in federal or other immediately available
funds, required of it. If Agent shall elect to advance the proceeds of such Loan
prior to receiving funds from such Lender, Agent shall have the right, upon
prior notice to Borrower, to debit any account of Borrower or otherwise receive
such amount from Borrower, promptly after demand, in the event that such Lender
shall fail to reimburse Agent in accordance with this subsection (b). Agent
shall also have the right to receive interest from such Lender at the Federal
Funds Effective Rate in the event that such Lender shall fail to provide its
portion of the Loan on the date requested and Agent shall elect to provide such
funds.

(c) Conversion and Continuation of Loans.

(i) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.5, the Lenders shall convert a Base Rate Loan to
one or more Eurodollar Loans at any time and shall convert a Eurodollar Loan to
a Base Rate Loan on any Interest Adjustment Date applicable thereto. Swing Loans
may be converted by the Swing Line Lender to Revolving Loans in accordance with
Section 2.2(c)(ii) hereof.

 

34



--------------------------------------------------------------------------------

(ii) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.5, the Lenders shall continue one or more
Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.

(d) Minimum Amount. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of One Hundred Thousand Dollars
($100,000);

(ii) a Eurodollar Loan shall be in an amount of not less than One Million Five
Hundred Thousand Dollars ($1,500,000), increased by increments of Five Hundred
Thousand Dollars ($500,000); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), increased by increments of One Thousand Dollars ($1,000).

(e) Interest Periods. Borrower shall not request that Eurodollar Loans be
outstanding for more than five different Interest Periods at the same time.

(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if Borrower requests a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Lenders are Defaulting Lenders, Agent
shall have the option, in its sole discretion, to require the non-Defaulting
Lenders to honor such request by making a non pro-rata Revolving Loan to
Borrower in an amount equal to (i) the amount requested by Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders. For purposes of such Revolving Loans, the Lenders that are
making such Revolving Loan shall do so in proportion to their Commitment
Percentages of the amount requested by Borrower. For the avoidance of doubt, in
no event shall the aggregate outstanding principal amount of Loans made by a
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, be in excess of the Maximum Amount for such Lender.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments from Borrower. All payments (including prepayments) to Agent of the
principal of or interest on each Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by Borrower under
this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent, at the address

 

35



--------------------------------------------------------------------------------

of Agent for notices referred to in Section 11.4 hereof for the account of the
Lenders (or the appropriate Fronting Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
immediately available funds. Any such payments received by Agent (or such
Fronting Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall
be deemed to have been made and received on the next Business Day.

(c) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Lender (except with respect to Swing Loans, which
shall be paid to the Swing Line Lender and any Lender that has funded a
participation in the Swing Loans, or, with respect to Letters of Credit, certain
of which payments shall be paid to the Fronting Lender issuing such Letter of
Credit) their respective ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by Agent for the account of
such Lender. Payments received by Agent shall be delivered to the Lenders in
immediately available funds. Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, Eurodollar Loans, Swing
Loans and Letters of Credit, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
Borrower under this Agreement or any Note. The aggregate unpaid amount of Loans,
types of Loans, Interest Periods and similar information with respect to the
Loans and Letters of Credit set forth on the records of Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

(e) Affected Lender.

(i) To the extent that Agent receives any payments of commitment fees pursuant
to Section 2.8(a) hereof for a period when a Lender is a Defaulting Lender,
Agent shall hold such Defaulting Lender’s share of such commitment fees pending
resolution of any issues surrounding the status of such Lender as a Defaulting
Lender, and, if, after a period of thirty (30) days after such Lender becomes a
Defaulting Lender, such Lender shall continue to be a Defaulting Lender, then
Agent shall return to Borrower such fees being so held by Agent. Thereafter,
Borrower need not pay commitment fees on such Defaulting Lender’s portion of the
Revolving Credit Commitment until such time as Agent gives notice to Borrower
that such Defaulting Lender is no longer a Defaulting Lender or, if earlier, a
Replacement Lender has been obtained pursuant to Section 11.12 hereof with
respect to the interest of such Defaulting Lender.

 

36



--------------------------------------------------------------------------------

(ii) To the extent that Agent receives any other payments or other amounts for
the account of an Affected Lender, at the option of Agent or Borrower, such
Affected Lender shall be deemed to have requested that Agent use such payment or
other amount (or any portion thereof, at the discretion of Agent) first, to cash
collateralize its unfunded risk participation in Swing Loans and the Letters of
Credit pursuant to Sections 2.2(b)(vi), 2.2(c)(iii), and 2.5(b) hereof, and,
with respect to any Defaulting Lender, second, to fulfill its obligations to
make Loans.

(f) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of Agent, in order to pay
Revolving Loans that were not advanced pro rata by the Lenders, any payment of
any Loan may first be applied to such Revolving Loans that were not advanced pro
rata.

Section 2.7. Prepayment.

(a) Right to Prepay.

(i) Borrower shall have the right at any time or from time to time to prepay, on
a pro rata basis for all of the Lenders (except with respect to Swing Loans,
which shall be paid to the Swing Line Lender and any Lender that has funded a
participation in such Swing Loan), all or any part of the principal amount of
the Loans then outstanding, as designated by Borrower. Such payment shall
include interest accrued on the amount so prepaid to the date of such prepayment
and any amount payable under Article III hereof with respect to the amount being
prepaid. Prepayments of Base Rate Loans shall be without any premium or penalty.

(ii) Borrower shall have the right, at any time or from time to time, to prepay,
for the benefit of the Swing Line Lender (and any Lender that has funded a
participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.

(iii) Notwithstanding anything in this Section 2.7 or otherwise to the contrary,
at the discretion of Agent, in order to prepay Revolving Loans that were not
advanced pro rata by all of the Lenders, any prepayment of a Loan shall first be
applied to Revolving Loans made by the Lenders during any period in which a
Defaulting Lender or Insolvent Lender shall exist.

(b) Notice of Prepayment. Borrower shall give Agent irrevocable written notice
of prepayment of (i) a Base Rate Loan or Swing Loan by no later than 2:00 P.M.
(Eastern time) on the Business Day on which such prepayment is to be made, and
(ii) a Eurodollar Loan by no later than 2:00 P.M. (Eastern time) three Business
Days before the Business Day on which such prepayment is to be made.

 

37



--------------------------------------------------------------------------------

(c) Minimum Amount. Each prepayment of a Eurodollar Loan shall be in the
principal amount of not less than One Million Dollars ($1,000,000), except in
the case of a mandatory payment pursuant to Section 2.11 or Article III hereof.

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. Borrower shall (subject to the provisions of
Section 2.6(e)(i) hereof), on each Regularly Scheduled Payment Date, pay to
Agent, for the ratable account of the Lenders, as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the last day of the Commitment Period, payable quarterly in arrears,
equal to the sum of the Daily Commitment Fees for each day during the fiscal
quarter of Borrower ending on such Regularly Scheduled Payment Date.

(b) Agent Fees / Certain Other Fees. Borrower shall (i) pay to Agent, for its
sole benefit, the fees set forth in the Agent Fee Letter, and (ii) pay to PNC
Capital Markets, for its sole benefit, the fees set forth in the PNC Fee Letter.

(c) Collateral Audit and Appraisal Fees. Borrower shall reimburse Agent, for its
sole benefit, for all out-of-pocket expenses relating to (i) collateral field
audits, (ii) fixed asset appraisals, and (iii) any other collateral assessment
expenses, that may be conducted by or on behalf of Agent.

(d) Authorization to Debit Account. Borrower hereby agrees that Agent has the
right to debit from any Deposit Account of Borrower, amounts owing to Agent and
the Lenders by Borrower under this Agreement and the Loan Documents for payment
of fees, expenses and other amounts incurred or owing in connection therewith.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Revolving Credit Commitment. Borrower may at any time
and from time to time permanently reduce in whole or ratably in part the
Revolving Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving Agent not fewer than five Business Days’ (or thirty
(30) days if the Revolving Amount is to be reduced or terminated in its
entirety) written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). Agent shall promptly notify each Lender of the date of
each such reduction and such Lender’s proportionate share thereof. After each
such partial reduction, the commitment fees payable hereunder shall be
calculated upon the Revolving Amount as so reduced. If Borrower reduces in whole
the Revolving Amount, on the effective date of such reduction (Borrower having
prepaid in full the unpaid principal balance, if any, of the Loans, together
with all interest (if any) and commitment and other fees accrued and unpaid with
respect thereto, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Revolving Credit Notes shall be delivered to
Agent marked “Canceled” and Agent shall redeliver such Revolving Credit Notes to
Borrower. Any partial reduction in the Revolving Amount shall be effective
during the

 

38



--------------------------------------------------------------------------------

remainder of the Commitment Period. Upon each decrease of the Revolving Amount,
the Maximum Revolving Amount shall be decreased by the same amount.

(b) Increase in Commitment.

(i) At any time during the Commitment Increase Period, Borrower may request that
Agent increase the Revolving Amount from the Closing Revolving Amount up to an
amount that shall not exceed the Maximum Revolving Amount. Each such request for
an increase shall be in an amount of at least Five Million Dollars ($5,000,000),
and may be made by either (A) increasing, for one or more Lenders, with their
prior written consent, their respective Revolving Credit Commitments, or
(B) including one or more Additional Lenders, each with a new commitment under
the Revolving Credit Commitment, as a party to this Agreement (each an
“Additional Commitment” and, collectively, the “Additional Commitments”); or,
with an amendment satisfactory to Borrower, Agent and the Required Lenders,
adding an additional facility (which is also referred to in this Agreement as,
and included in the definition of, Additional Commitment) to this Agreement with
existing (with their prior written consent) or additional Lenders (each of which
is also referred to in this Agreement as, and included in the definition of,
Additional Lender).

(ii) During the Commitment Increase Period, all of the Lenders agree that Agent,
in its sole discretion, may permit one or more Additional Commitments upon
satisfaction of the following requirements: (A) each Additional Lender, if any,
shall execute an Additional Lender Assumption Agreement, (B) Agent shall provide
to Borrower and each Lender a revised Schedule 1 to this Agreement, including
revised Commitment Percentages for each of the Lenders, if appropriate, at least
three Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”),
(C) Borrower shall execute and deliver to Agent and the Lenders such replacement
or additional Revolving Credit Notes as shall be required by Agent (and
requested by the Lenders), (D) with respect to the Real Property located at One
Shiloh Boulevard, Dickson, Tennessee, Borrower shall (unless waived by Agent and
the Required Lenders) deliver to Agent and the Lenders an amendment to the
Mortgage for such Real Property, increasing the maximum principal amount of
indebtedness secured thereby to an amount equal to the Revolving Amount (as
increased pursuant to this Section 2.9(b)), (E) if an additional facility is
being added as aforesaid, then Borrower, Agent and the Required Lenders shall
execute an appropriate amendment to this Agreement. The Lenders hereby authorize
Agent to execute each Additional Lender Assumption Agreement on behalf of the
Lenders.

(iii) On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b) (and Borrower shall pay to the
Lenders any amounts that would be payable

 

39



--------------------------------------------------------------------------------

pursuant to Section 3.3 hereof if such adjustments among the Lenders would cause
a prepayment of one or more Eurodollar Loans). In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to Section 2.9(a) hereof) without the
prior written consent of such Lender. Borrower shall not request any increase in
the Revolving Amount pursuant to this Section 2.9(b) if a Default or an Event of
Default shall then exist, or immediately after giving effect to any such
increase (including a pro forma calculation of the financial covenants set forth
in Section 5.7 hereof) would exist.

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.11. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment as then in effect, Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, Borrower shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
Swing Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.

(c) Mandatory Prepayments. Borrower shall make Mandatory Prepayments (each a
“Mandatory Prepayment”) in accordance with the following provisions:

(i) Additional Indebtedness. If, at any time, any of the Companies shall incur
Consolidated Funded Indebtedness other than Indebtedness permitted pursuant to
Section 5.8 hereof (which other Indebtedness shall not be incurred without the
prior written consent of Agent and the Required Lenders), Borrower shall make a
Mandatory Prepayment, on the date that such Consolidated Funded Indebtedness is
incurred, in an amount equal to one hundred percent (100%) of such Consolidated
Funded Indebtedness, net of costs and expenses related thereto.

(ii) Sale of Assets. Upon the sale or other disposition of any assets (other
than the Excluded Assets and the Planned Disposition Assets), by a Credit Party
(permitted pursuant to Section 5.12 hereof) to any Person other than in the
ordinary course of business, and to the extent the proceeds of such sale or
other disposition are in excess of Five Million Dollars ($5,000,000) during any
fiscal year of Borrower and are not to be

 

40



--------------------------------------------------------------------------------

reinvested in fixed assets or other similar assets within one hundred eighty
(180) days of such sale or other disposition, Borrower shall make a Mandatory
Prepayment, on the date of such sale or other disposition, in an amount equal to
one hundred percent (100%) of the proceeds of such disposition net of amounts
required to pay taxes and reasonable costs applicable to the disposition.

(iii) Additional Equity. Within thirty (30) days after any equity offering
(other than the offering or exercise of stock options or other equity awards
pursuant to management incentive plans or to finance an Acquisition permitted
under Section 5.13 hereof) by a Company which shall be only with the prior
written consent of Agent and the Required Lenders, Borrower shall make a
Mandatory Prepayment in an amount equal to one hundred percent (100%) of the net
cash proceeds of such equity offering.

(iv) Material Recovery Event. Within ten days after the occurrence of a Material
Recovery Event, Borrower shall furnish to Agent written notice thereof. Within
sixty (60) days after such Material Recovery Event, Borrower shall notify Agent
of Borrower’s determination as to whether or not to replace, rebuild or restore
the affected property (a “Material Recovery Determination Notice”). If Borrower
decides not to replace, rebuild or restore such property or if Borrower has not
delivered the Material Recovery Determination Notice within sixty (60) days
after such Material Recovery Event, then the proceeds of insurance paid in
connection with such Material Recovery Event shall be paid as a Mandatory
Prepayment. If Borrower decides to replace, rebuild or restore such property,
then any such replacement, rebuilding or restoration must be (A) commenced
within six months of the date of the Material Recovery Event, and
(B) substantially completed within twelve (12) months of such commencement date
or such longer period of time necessary to complete the work with reasonable
diligence and approved in writing by Agent, in its reasonable discretion, with
such net proceeds and other funds available to the appropriate Companies. Any
amounts of such insurance proceeds in connection with such Material Recovery
Event not applied to the costs of replacement or restoration shall be applied as
a Mandatory Prepayment.

(d) Application of Mandatory Prepayments. Each Mandatory Prepayment required to
be made pursuant to Section 2.11(c) hereof shall be applied to Revolving Loans,
with such payment (A) first, to be applied to the outstanding Base Rate Loans,
and (B) second, to the outstanding Eurodollar Loans, provided that, in each case
if the outstanding principal amount of any Eurodollar Loan shall be reduced to
an amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment. Any prepayment of a Eurodollar
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof. At the option of the Required Lenders, any time
there is a Mandatory Prepayment of Revolving Loans pursuant to Section 2.11(c)
hereof, the Revolving Credit Commitment shall be permanently reduced by the
amount of such Mandatory Prepayment, whether or not there shall be any Revolving
Credit Exposure thereunder; provided that no permanent reduction of the
Revolving Credit Commitment shall occur if no Default or Event of Default exists
at the time a Mandatory Prepayment is required to be made pursuant to
Section 2.11(c)(iii) hereof.

 

41



--------------------------------------------------------------------------------

ARTICLE III. ADDITIONAL PROVISIONS RELATING

TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy), then from
time to time, upon submission by such Lender to Borrower (with a copy to Agent)
of a written request therefor (which shall include the method for calculating
such amount), Borrower shall promptly pay or cause to be paid to such Lender

 

42



--------------------------------------------------------------------------------

such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) For purposes of this Section 3.1, any rules or directives concerning capital
adequacy promulgated by the Bank for International Settlements pursuant to the
Dodd-Frank Act or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) under Basel III, and any
rules, regulations, orders and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to Agent or any Lender hereunder, the amounts
so payable to Agent or such Lender shall be increased to the extent necessary to
yield to Agent or such Lender (after deducting, withholding and payment of all
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, Borrower
shall send to Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Credit Party showing payment thereof or other evidence of
payment reasonably acceptable to Agent or such Lender. If such Credit Party
shall fail to pay any Taxes or Other Taxes when due to the appropriate
Governmental Authority or fails to remit to Agent the required receipts or other
required documentary evidence, such Credit Party and Borrower shall indemnify
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by Agent or such Lender as a result of any such failure.

(c) If any Lender shall be so indemnified by a Credit Party, such Lender shall
use reasonable efforts to obtain the benefits of any refund, deduction or credit
for any taxes or other amounts with respect to the amount paid by such Credit
Party and shall reimburse such Credit Party to the extent, but only to the
extent, that such Lender shall receive a refund with respect to the amount paid
by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of

 

43



--------------------------------------------------------------------------------

the United States or any state or subdivision or any other Governmental
Authority thereof by virtue of any such deduction or credit, after first giving
effect to all other deductions and credits otherwise available to such Lender.
If, at the time any audit of such Lender’s income tax return is completed, such
Lender determines, based on such audit, that it shall not have been entitled to
the full amount of any refund reimbursed to such Credit Party as aforesaid or
that its net income taxes shall not have been reduced by a credit or deduction
for the full amount reimbursed to such Credit Party as aforesaid, such Credit
Party, upon request of such Lender, shall promptly pay to such Lender the amount
so refunded to which such Lender shall not have been so entitled, or the amount
by which the net income taxes of such Lender shall not have been so reduced, as
the case may be.

(d) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to Borrower and Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement with respect to such interest and two copies of a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by Credit Parties under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
or such other Loan Document. In addition, each Non-U.S. Lender shall deliver
such forms or appropriate replacements promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection (d), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (d) that such Non-U.S. Lender is not legally able to
deliver.

(e) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender, promptly
after receipt of a written request therefor, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after Borrower has given a notice (including a
written or verbal notice that is subsequently revoked) requesting the same in
accordance with the provisions of this Agreement, (b) default by Borrower in
making any prepayment of or conversion from Eurodollar Loans after Borrower has
given a notice (including a written or verbal notice that is subsequently
revoked) thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of a Eurodollar Loan on a day that is not the last day of
an Interest Period applicable thereto, (d) any conversion of a Eurodollar Loan
to a

 

44



--------------------------------------------------------------------------------

Base Rate Loan on a day that is not the last day of an Interest Period
applicable thereto, or (e) any compulsory assignment of such Lender’s interests,
rights and obligations under this Agreement pursuant to Section 11.3(d) or 11.12
hereof. Such indemnification shall be in an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amounts so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any administration fee charged by such
Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to Borrower (with a copy to Agent) by any Lender shall be conclusive
absent manifest error. The obligations of Borrower pursuant to this Section 3.3
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to Borrower and Agent, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of such Lender to make, continue or convert any such
Eurodollar Loan shall, upon such determination, be suspended until such Lender
shall notify Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

(b) If Agent or the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
Eurodollar Loan or, failing that, will be deemed to have converted such request
into a request for a borrowing of a Base Rate Loan in the amount specified
therein.

Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be

 

45



--------------------------------------------------------------------------------

appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan during the applicable
Interest Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
Eurodollar Rate for such Interest Period.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lenders and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) Borrower shall have submitted a Notice of Loan (or with respect to a Letter
of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lenders and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. Borrower shall have executed and delivered to (i) each
Lender requesting a Revolving Credit Note such Lender’s Revolving Credit Note,
and (ii) the Swing Line Lender the Swing Line Note, if requested by the Swing
Line Lender.

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to Agent (i) a Guaranty of Payment, in form and substance satisfactory
to Agent, and (ii) a Security Agreement and such other documents or instruments,
as may be required by Agent to create or perfect the Liens of Agent in the
assets of such Guarantor of Payment, all to be in form and substance
satisfactory to Agent.

 

46



--------------------------------------------------------------------------------

(c) Pledge Agreements. Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to Agent, for the benefit of
the Lenders, a Pledge Agreement, in form and substance satisfactory to Agent,
with respect to the Pledged Securities, (ii) executed and delivered to Agent,
for the benefit of the Lenders, appropriate transfer powers for each of the
Pledged Securities, (iii) delivered to Agent, for the benefit of the Lenders,
the Pledged Securities (to the extent such Pledged Securities are certificated),
and (iv) delivered to Agent any other documentation (including legal opinions
from foreign counsel) reasonably required by Agent regarding the perfection of
the security interest of Agent, for the benefit of the Lenders, in such Pledged
Securities.

(d) Intellectual Property Security Agreements. Each Credit Party that owns
federally registered intellectual property shall have executed and delivered to
Agent, for the benefit of the Lenders, an Intellectual Property Security
Agreement, in form and substance reasonably satisfactory to Agent and the
Lenders.

(e) Control Agreements. Borrower shall have delivered to Agent an executed
Control Agreement, in form and substance satisfactory to Agent, for each Deposit
Account and each Securities Account maintained by a Credit Party.

(f) Real Estate Matters. With respect to each parcel of the Real Property owned
by a Credit Party for which Borrower delivered to Agent a Mortgage in connection
with the Original Credit Agreement (other than as set forth in Section 4.3(d)
hereof), Borrower shall have delivered to Agent:

(i) an updated loan policy of title insurance reasonably acceptable to Agent.

(ii) evidence to Agent’s satisfaction, in its sole discretion, that no portion
of such Real Property is located in a Special Flood Hazard Area or is otherwise
classified as Class A or Class BX on the Flood Maps maintained by the Federal
Emergency Management Agency;

(iii) an executed original of an amended and restated Mortgage with respect to
such Real Property; and

(iv) an opinion of counsel with respect to the enforceability of such amended
and restated Mortgage (other than the Mortgage for the Real Property located in
Georgia), in form and substance reasonably satisfactory to Agent and the
Lenders.

(g) Landlords’ Waivers and Mortgagees’ Waivers. Borrower shall have delivered a
Landlord’s Waiver and a mortgagee’s waiver, if applicable, each in form and
substance satisfactory to Agent and the Lenders, for each location of a Credit
Party where any of the collateral securing any part of the Obligations is
located, unless (i) such location is owned by the Company that owns the
collateral located there, or (ii) a Landlord’s Waiver was previously provided
for such location in connection with the Original Credit Agreement and Agent is
not requiring a replacement of such document.

 

47



--------------------------------------------------------------------------------

(h) Bailees’ Waivers. Borrower shall have delivered a Bailee’s Waiver, in form
and substance satisfactory to Agent, for each location where a Credit Party
maintains any Inventory with a bailee, in form and substance satisfactory to
Agent, unless a Bailee’s Waiver was previously provided for such location in
connection with the Original Credit Agreement and Agent is not requiring a
replacement of such document.

(i) Processors’ Waivers. Borrower shall have delivered a Processor’s Waiver for
each location where a Credit Party maintains any Inventory with a processor,
together with filed U.C.C. Financing Statements, in form and substance
satisfactory to Agent, unless a Processor’s Waiver was previously provided for
such location in connection with the Original Credit Agreement and Agent is not
requiring a replacement of such document.

(j) Additional Fronting Lender Agreement for PNC. Borrower shall have executed
and delivered to PNC an Additional Fronting Lender Agreement (which shall also
be executed by Agent and PNC).

(k) Lien Searches. With respect to the property owned or leased by Borrower and
each Guarantor of Payment and any other property securing the Obligations (other
than as set forth in Section 4.3(a) and (b) hereof), Borrower shall have caused
to be delivered to Agent (i) the results of Uniform Commercial Code lien
searches, satisfactory to Agent and the Lenders, (ii) the results of federal and
state tax lien and judicial lien searches, satisfactory to Agent and the
Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.

(l) Officer’s Certificate, Resolutions, Organizational Documents. Borrower shall
have delivered to Agent an officer’s certificate (or comparable domestic or
foreign documents) certifying the names of the officers of each Credit Party
authorized to sign the Loan Documents, together with the true signatures of such
officers and certified copies of (i) the resolutions of the board of directors
(or comparable domestic or foreign documents) of such Credit Party evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which such Credit Party is a party, and (ii) the
Organizational Documents of such Credit Party.

(m) Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State in the state or states where
such Credit Party is incorporated or formed or qualified as a foreign entity.

(n) Legal Opinion. Borrower shall have delivered to Agent an opinion of counsel
for Borrower and each other Credit Party, in form and substance satisfactory to
Agent and the Lenders.

 

48



--------------------------------------------------------------------------------

(o) Insurance Policies. Borrower shall have delivered to Agent certificates of
insurance on ACORD 25 and 27 or 28 form and proof of endorsements satisfactory
to Agent and the Lenders, providing for adequate real property, personal
property and liability insurance for each Company, with Agent, on behalf of the
Lenders, listed as mortgagee, lender’s loss payee and additional insured, as
appropriate.

(p) Agent Fee Letter, PNC Fee Letter, Closing Fee Letter and Other Fees.
Borrower shall have (i) executed and delivered to Agent, the Agent Fee Letter
and paid to Agent, for its sole account, the fees stated therein, (ii) executed
and delivered to Agent, the PNC Fee Letter and paid to PNC Capital Markets, for
its sole account, the fees stated therein, (iii) executed and delivered to
Agent, the Closing Fee Letter and paid to Agent, for the benefit of the Lenders,
the fees stated therein, and (iv) paid all legal fees and expenses of Agent in
connection with the preparation and negotiation of the Loan Documents.

(q) Closing Certificate. Borrower shall have delivered to Agent and the Lenders
an officer’s certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (iii) each of the representations and warranties contained in
Article VI hereof are true and correct as of the Closing Date.

(r) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Loans, which letter of direction includes the authorization to transfer
funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

(s) No Material Adverse Change. No material adverse change, in the opinion of
Agent, shall have occurred in the financial condition, operations or prospects
of the Companies since October 31, 2010.

(t) Miscellaneous. Borrower shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3, unless otherwise agreed to by Agent in writing, Borrower
shall satisfy each of the items specified in the subsections below:

(a) With respect to the property owned or leased by Shiloh Industries, Inc.
Dickson Manufacturing Division, a Tennessee corporation, Borrower shall have
caused to be delivered to Agent (i) no later than ten days after the Closing
Date, (A) the results of Uniform Commercial Code lien searches, satisfactory to
Agent and the Lenders, and (B) the results of federal and state tax lien and
judicial lien searches, satisfactory to Agent and the Lenders, and (ii) no later
than thirty (30) days after the Closing Date, Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

 

49



--------------------------------------------------------------------------------

(b) No later than fifteen (15) days after the Closing Date, Borrower shall have
caused the collateral description to be amended in the following U.C.C.
Financing Statements, in each case, in form and substance reasonably acceptable
to Agent: (i) the U.C.C. Financing Statement filed in Delaware by ArcelorMittal
USA Inc on Shiloh Industries, Inc. (#20084227961); (ii) the U.C.C. Financing
Statement filed in Georgia by ArcelorMittal USA Inc on Jefferson Blanking Inc.
(#078200801082); (iii) the U.C.C. Financing Statement filed in Ohio by
ArcelorMittal USA Inc on Medina Blanking Inc. (#OH00131739376); and (iv) the
U.C.C. Financing Statement filed in Ohio by ArcelorMittal USA Inc on Liverpool
Coil Processing (#OH00131740955).

(c) No later than ninety (90) days after the Closing Date, with respect to each
parcel of the Real Property owned by a Credit Party for which Borrower has not
previously delivered to Agent a Mortgage, Borrower shall have delivered to
Agent:

(i) a Loan Policy of title insurance reasonably acceptable to Agent issued to
Agent, for the benefit of the Lenders, by a title company acceptable to Agent
(the “Title Company”), in an amount equal to the lesser of the Total Commitment
Amount or the appraised value of the Real Property insuring the Mortgage to be a
valid, first-priority lien in the Real Property, free and clear of all defects
and encumbrances except such matters of record as accepted by Agent, in its sole
discretion, and shown as Permitted Encumbrances in “Exhibit B” to the Mortgage,
with such endorsements and affirmative insurance as Agent may require, including
without limitation:

(A) the deletion of all so-called “standard exceptions” from such policy;

(B) a so-called “comprehensive” endorsement in form and substance acceptable to
Agent; and

(C) the results of a federal tax lien search in the county wherein the Real
Property is located and such Credit Party has its principal place of business;

(ii) a current (certified not more than thirty (30) days prior to the Closing
Date) “ALTA/ACSM” survey of such Real Property prepared by a licensed surveyor
acceptable to Agent, certified to Agent, for the benefit of the Lenders, and the
Title Company pursuant to a certificate of survey acceptable to Agent. Such
survey shall be in form and substance acceptable to Agent, in its sole
discretion, shall be made in accordance with the “Minimum Standard Detail
Requirements for Land Title Surveys” adopted by the American Land Title
Association in 2011, and shall show, without limitation:

(A) the location of the perimeter of such Real Property by courses and distances
with all reference points shown or referred to in the aforesaid title policy;

 

50



--------------------------------------------------------------------------------

(B) all easements (including those easements whose existence is disclosed by
physical inspection of such Real Property), rights-of-way and the location of
all utility lines servicing the improvements on such Real Property;

(C) the established building lines;

(D) the full legal description of the real estate (conforming to the legal
description set forth in the aforesaid title policy) and a certification as to
the acreage and square footage thereof;

(E) the highway and street right-of-way lines abutting such Real Property and
the width thereof; and

(F) encroachments upon such Real Property and the extent thereof in feet and
inches;

(iii) evidence to Agent’s satisfaction, in its sole discretion, that no portion
of such Real Property is located in a Special Flood Hazard Area or is otherwise
classified as Class A or Class BX on the Flood Maps maintained by the Federal
Emergency Management Agency;

(iv) an executed original of the Mortgage with respect to such Real Property;
and

(v) an opinion of counsel with respect to the enforceability of such Mortgage,
in form and substance reasonably satisfactory to Agent and the Lenders.

(d) Real Estate Matters. No later than forty-five (45) days after the Closing
Date, Borrower shall have delivered to Agent, with respect to each parcel of the
Real Property (i) owned by Medina Blanking, Inc., an Ohio corporation, that is
located in Medina County, Ohio, and (ii) owned by Shiloh Industries, Inc.
Dickson Manufacturing Division, a Tennessee corporation, that is located in
Dickson County, Tennessee:

(A) an updated loan policy of title insurance reasonably acceptable to Agent.

(B) evidence to Agent’s satisfaction, in its sole discretion, that no portion of
such Real Property is located in a Special Flood Hazard Area or is otherwise
classified as Class A or Class BX on the Flood Maps maintained by the Federal
Emergency Management Agency;

(C) an executed original of an amended and restated Mortgage with respect to
such Real Property; and

(D) an opinion of counsel with respect to the enforceability of such amended and
restated Mortgage, in form and substance reasonably satisfactory to Agent and
the Lenders.

 

51



--------------------------------------------------------------------------------

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as may be acceptable to Agent, with provisions satisfactory to Agent for,
with respect to Credit Parties, payment of all losses thereunder to Agent, for
the benefit of the Lenders, and such Company as their interests may appear (with
lender’s loss payable endorsement in favor of Agent, for the benefit of the
Lenders), and, if required by Agent, Borrower shall deposit the policies with
Agent. Any such policies of insurance shall provide for no fewer than thirty
(30) days prior written notice of cancellation to Agent and the Lenders. Any
sums received by Agent, for the benefit of the Lenders, in payment of insurance
losses, returns, or unearned premiums under the policies shall be applied as set
forth in Section 2.11(c) and (d) hereof. Agent is hereby authorized to act as
attorney-in-fact for the Companies, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, Agent may, at its option, provide
such insurance and Borrower shall pay to Agent, upon demand, the cost thereof.
Should Borrower fail to pay such sum to Agent upon demand, interest shall accrue
thereon, from the date of demand until paid in full, at the Default Rate. Within
ten days of Agent’s written request, Borrower shall furnish to Agent such
information about the insurance of the Companies as Agent may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to Agent and certified by a Financial Officer.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. Borrower shall deliver to Agent and the Lenders,
within forty-five (45) days after the end of each of the first three quarterly
periods of each fiscal year of Borrower, balance sheets of the Companies as of
the end of such period and statements of income (loss), retained earnings,
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in form and detail satisfactory
to Agent and the Lenders and certified by a Financial Officer.

 

52



--------------------------------------------------------------------------------

(b) Annual Audit Report. Borrower shall deliver to Agent and the Lenders, within
ninety (90) days after the end of each fiscal year of Borrower, an annual audit
report of the Companies for that year prepared on a Consolidated basis, in form
and detail satisfactory to Agent and the Lenders and certified by an unqualified
opinion of an independent public accountant of national recognition that is
satisfactory to Agent, which report shall include balance sheets and statements
of income (loss), retained earnings, stockholders’ equity and cash-flow for that
period.

(c) Compliance Certificate. Borrower shall deliver to Agent and the Lenders,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

(d) Management Reports. Borrower shall deliver to Agent and the Lenders,
concurrently with the delivery of the annual financial statements set forth in
subsection (b) above, a copy of any management report, letter or similar writing
furnished to the Companies by the accountants in respect of the systems,
operations, financial condition or properties of the Companies.

(e) Annual Budget. Borrower shall deliver to Lender, within thirty (30) days
after the end of each fiscal year of Borrower, an annual budget of the Companies
for the then current fiscal year, to be in form and detail satisfactory to
Lender.

(f) Shareholder and SEC Documents. Borrower shall deliver to Agent and the
Lenders, as soon as available, copies of all notices, reports, definitive proxy
or other statements and other documents sent by Borrower to its shareholders, to
the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrower (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Borrower’s securities.

(g) Financial Information of the Companies. Borrower shall deliver to Agent and
the Lenders, within ten days of the written request of Agent or any Lender, such
other information about the financial condition, properties and operations of
any Company as Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to Agent or
such Lender and certified by a Financial Officer of the Company or Companies in
question.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent or any
Lender, or any representative of Agent or such Lender, to examine such Company’s
books and records and to make excerpts therefrom and transcripts thereof.

 

53



--------------------------------------------------------------------------------

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than an Immaterial Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrower shall furnish to Agent and the Lenders (a) as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (b) promptly after receipt thereof, a copy of any notice such Company, or
any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service. Borrower
shall promptly notify Agent of any material taxes assessed, proposed to be
assessed or that Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section 5.6, “material” means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide Agent with notice of such ERISA Event with
a certificate by a Financial Officer of such Company setting forth the details
of the event and the action such Company or another Controlled Group member
proposes to take with respect thereto. Borrower shall, at the request of Agent
or any Lender, deliver or cause to be delivered to Agent or such Lender, as the
case may be, true and correct copies of any documents relating to the ERISA Plan
of any Company.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. Borrower shall not suffer or permit at any time the Leverage
Ratio to exceed 2.25 to 1.00.

(b) Fixed Charge Coverage Ratio. Borrower shall not suffer or permit at any time
the Fixed Charge Coverage Ratio to be less than 2.50 to 1.00.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

54



--------------------------------------------------------------------------------

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Million Dollars
($5,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(f) loans to a Company pursuant to state or other Governmental Authority
industrial revenue bond financing, so long as the aggregate principal amount of
all such financing for all Companies, when combined with Indebtedness permitted
under subsection (b) hereof, shall not exceed Twenty Million Dollars
($20,000,000) at any time outstanding;

(g) Permitted Mexican Subsidiary Loans and Investments;

(h) Indebtedness resulting from the financing of insurance premiums (with an
insurance premium financing company) in the ordinary course of business;

(i) Indebtedness of a Company that was initially indebtedness of a target entity
that was acquired by one or more Credit Parties pursuant to an Acquisition
permitted pursuant to Section 5.13 hereof, so long as (i) such Indebtedness was
not incurred in anticipation of such Acquisition, and (ii) such Indebtedness is
unsecured except as expressly permitted pursuant to Section 5.9(viii) hereof;
and

(j) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) at any time outstanding.

Section 5.9. Liens.

(a) Negative Pledge. No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

55



--------------------------------------------------------------------------------

(i) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(ii) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (A) were not incurred in connection
with the incurring of Indebtedness or the obtaining of advances or credit, and
(B) do not in the aggregate materially detract from the value of its property or
assets or materially impair the use thereof in the operation of its business;

(iii) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower or a Guarantor of Payment;

(iv) any Lien granted to Agent, for the benefit of the Lenders (and affiliates
thereof that hold Secured Obligations);

(v) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

(vi) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) or (f) hereof, provided that such
Lien is limited to the purchase price and only attaches to the property being
acquired;

(vii) easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;

(viii) any Lien on fixed assets owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as (A) such Lien was not
created at the time of or in contemplation of such Acquisition, and (B) such
Lien is released within one hundred eighty (180) days after such Acquisition
(unless (1) Borrower shall have obtained the prior written consent of Agent and
the Required Lenders, or (2) such Lien would otherwise be permitted pursuant to
Section 5.9 hereof);

(ix) Liens securing Indebtedness permitted pursuant to Section 5.8(h) hereof, so
long as such Liens (A) only attach to the insurance policies being financed,
including any return premiums, dividend payments and loss payments that reduce
unearned premiums, and (B) are expressly subject to Agent’s rights as a loss
payee and mortgagee in such insurance policies; or

(x) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Two Hundred Fifty Thousand Dollars
($250,000) at any time.

 

56



--------------------------------------------------------------------------------

(b) State of Ohio 166 Loan Program. With respect to the loan (the “166 Loan”)
obtained by Borrower (or a Subsidiary) from the State of Ohio’s 166 Loan Program
and to be secured by the Soudronics Lazer weld line and equipment attached or
ancillary thereto located at 5580 Wegman Drive, Valley City, Ohio, Agent and the
Lenders agree that, so long as the 166 Loan is outstanding and the Lien of the
State of Ohio is perfected, the Lien of the State of Ohio shall have priority
over the Lien of Agent, for the benefit of the Lenders. In connection therewith,
if further documentation of this subordination is requested by the State of
Ohio, Agent shall execute such documentation necessary to evidence the
subordination of the Lien of Agent to the Lien of the State of Ohio.

(c) Other Agreements. No Company shall enter into any contract or agreement
(other than (i) a contract or agreement entered into in connection with the
purchase or lease of fixed assets that prohibits Liens on such fixed assets or
(ii) any agreement with a restriction that is not enforceable under
Section 9-406, 9-407 or 9-408 of the U.C.C.) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

 

57



--------------------------------------------------------------------------------

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) any money market account, Securities Account or similar account maintained
with Agent or any Lender, but only so long as such account is subject to a
Control Agreement;

(vii) any Permitted Mexican Subsidiary Loans and Investments;

(viii) investments in joint ventures (on a fifty percent (50%) ownership basis
or less), so long as, at the time of such investment, the Leverage Ratio is less
than 2.00 to 1.00;

(ix) investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Account Debtors;

(x) notes or other non-cash consideration received in connection with asset
dispositions permitted pursuant to Section 5.12 hereof; or

(xi) other investments, loans or guarantees (other than investments in, loans to
or guaranties of Indebtedness of, a Mexican Subsidiary) not to exceed, in the
aggregate, Ten Million Dollars ($10,000,000) at any time outstanding or
existing.

Notwithstanding anything in this Section 5.11 to the contrary, no Company may,
on or after the Closing Date, make an investment in or have outstanding any loan
to VCS Properties or C&H Design, or any Subsidiary of either of these Companies,
unless on the date of such investment or loan, the Company receiving such
investment or loan is a Credit Party.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Subsidiary may merge with (i) Borrower (provided that Borrower shall be
the continuing or surviving Person) or (ii) any one or more Guarantors of
Payment (provided that a Guarantor of Payment shall be the continuing or
surviving Person);

(b) a Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to (i) Borrower or (ii) any Guarantor of Payment;

 

58



--------------------------------------------------------------------------------

(c) a Foreign Subsidiary may merge with or sell, lease, transfer or otherwise
dispose of any of its assets to any other Foreign Subsidiary;

(d) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business;

(e) with respect to a merger, amalgamation or consolidation, Acquisitions may be
effected in accordance with Section 5.13 hereof; and

(f) the Companies may sell, lease, transfer or otherwise dispose of (i) Excluded
Assets, and (ii) the Planned Disposition Assets.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Credit Party may effect an Acquisition so long as such Acquisition meets
all of the following requirements:

(a) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;

(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), a Credit Party shall be the surviving
entity;

(c) the business to be acquired shall be similar, or related to, or incidental
to the lines of business of the Companies;

(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;

(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(f) Borrower shall have provided to Agent and the Lenders, at least twenty
(20) days prior to such Acquisition, historical financial statements of the
target entity and a pro forma financial statement of the Companies accompanied
by a certificate of a Financial Officer showing pro forma compliance with
Section 5.7 hereof, both before and after giving pro forma effect to the
proposed Acquisition;

(g) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(h) the Revolving Credit Availability shall be no less than Fifteen Million
Dollars ($15,000,000) after giving effect to such Acquisition;

(i) the Leverage Ratio shall be less than 2.00 to 1.00 both before and after
giving pro forma effect to such Acquisition; and

 

59



--------------------------------------------------------------------------------

(j) the aggregate Consideration paid (or payable) for all Acquisitions does not
exceed Twenty Million Dollars $20,000,000 during any fiscal year of Borrower.

Section 5.14. Notice. Borrower shall cause a Financial Officer to promptly
notify Agent and the Lenders, in writing, whenever:

(a) a Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;

(b) Borrower learns of a litigation or proceeding against Borrower before a
court, administrative agency or arbitrator that, if successful, might have a
Material Adverse Effect; and

(c) Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that, if no Default or Event of
Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist, the Companies may make Capital Distributions.

Section 5.16. Environmental Compliance. Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Borrower shall furnish to Agent and the
Lenders, promptly after receipt thereof, a copy of any notice any Company may
receive from any Governmental Authority or private Person, or otherwise, that
any material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company. No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. Borrower shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party or a
Foreign Subsidiary) on terms that shall be less favorable to

 

60



--------------------------------------------------------------------------------

such Company than those that might be obtained at the time in a transaction with
a Person that is not an Affiliate; provided that (a) the foregoing shall not
prohibit the payment of customary and reasonable directors’ fees to directors
who are not employees of a Company or an Affiliate, and (b) the provisions of
this Section 5.17 shall not apply with regard to the agreements with MTD (or
shareholders of MTD) as identified on Schedule 5.17 hereof.

Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans shall
be for working capital, capital expenditures and other general corporate
purposes of the Companies and for Acquisitions permitted hereunder.

Section 5.19. Corporate Names and Locations of Collateral. No Company shall
change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, such Company shall have provided Agent and
the Lenders with at least thirty (30) days prior written notice thereof.
Borrower shall promptly notify Agent of (a) any change in any location where a
material portion of any Credit Party’s Inventory or Equipment is maintained, and
any new locations where any material portion of any Company’s Inventory or
Equipment is to be maintained; (b) any change in the location of the office
where any Company’s records pertaining to its Accounts are kept; (c) the
location of any new places of business and the changing or closing of any of its
existing places of business; and (d) any change in the location of any Company’s
chief executive office. In the event of any of the foregoing or if deemed
appropriate by Agent, Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
Agent’s sole discretion, to perfect or continue perfected the security interest
of Agent, for the benefit of the Lenders, in the Collateral. Borrower shall pay
all filing and recording fees and taxes in connection with the filing or
recordation of such U.C.C. Financing Statements and security interests and shall
promptly reimburse Agent therefor if Agent pays the same. Such amounts shall be
Related Expenses hereunder.

Section 5.20. Lease Rentals. The Companies shall not pay or commit themselves to
pay lease rentals on Operating Leases, for all Companies, in excess of the
aggregate amount of Twelve Million Dollars ($12,000,000) during any fiscal year
of Borrower, commencing with the current fiscal year.

Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Obligations
and a Security Agreement (or a Security Agreement Joinder) and Mortgages, as
appropriate, such agreements to be prepared by Agent and in form and substance
acceptable to Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by Agent. With
respect to a Subsidiary that has been classified as a Dormant Subsidiary, at
such time that such Subsidiary no longer meets the requirements of a Dormant
Subsidiary, Borrower shall provide to Agent prompt

 

61



--------------------------------------------------------------------------------

written notice thereof, and shall provide, with respect to such Subsidiary, all
of the documents referenced in the foregoing sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of
Borrower or a Domestic Subsidiary, Borrower shall deliver to Agent, for the
benefit of the Lenders, all of the share certificates (or other evidence of
equity) owned by a Credit Party pursuant to the terms of a Pledge Agreement
prepared by Agent and executed by the appropriate Credit Party; provided that no
such pledge shall include (i) shares of capital stock or other equity interests
of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and
(ii) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary, or (iii) any variable shares of a Foreign
Subsidiary.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to Agent, for the benefit of the Lenders, on or after
the Closing Date, Agent shall at all times, in the discretion of Agent or the
Required Lenders, have the right to perfect, at Borrower’s cost, payable upon
request therefor (including, without limitation, any foreign counsel, or foreign
notary, filing, registration or similar, fees, costs or expenses), its security
interest in such shares in the respective foreign jurisdiction. Such perfection
may include the requirement that the applicable Company promptly execute and
deliver to Agent a separate pledge document (prepared by Agent and in form and
substance satisfactory to Agent), covering such equity interests, that conforms
to the requirements of the applicable foreign jurisdiction, together with an
opinion of local counsel as to the perfection of the security interest provided
for therein, and all other documentation necessary or desirable to effect the
foregoing and to permit Agent to exercise any of its rights and remedies in
respect thereof.

Section 5.22. Collateral. Borrower shall:

(a) at all reasonable times allow Agent and the Lenders by or through any of
Agent’s officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from Borrower’s books and other records, including,
without limitation, the tax returns of Borrower, (ii) arrange for verification
of Borrower’s Accounts, under reasonable procedures, directly with Account
Debtors or by other methods, and (iii) examine and inspect Borrower’s Inventory
and Equipment, wherever located;

(b) promptly furnish to Agent or any Lender upon request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of Borrower’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Agent or such Lender may request;

(c) promptly notify Agent in writing upon the creation of any Accounts with
respect to which the Account Debtor is the United States of America or any other
Governmental Authority, or any business that is located in a foreign country;

 

62



--------------------------------------------------------------------------------

(d) promptly notify Agent in writing upon the creation by any Credit Party of a
Deposit Account or Securities Account not listed on the notice provided to Agent
pursuant to Section 6.19 hereof, and, prior to or simultaneously with the
creation of such Deposit Account or Securities Account, and provide for the
execution of a Deposit Account Control Agreement or Securities Account Control
Agreement with respect thereto, if required by Agent or the Required Lenders;

(e) promptly notify Agent in writing whenever any Inventory of a Credit Party,
valued in excess of Five Million Dollars ($5,000,000), is located at a location
of a third party (other than another Company) that is not listed on Schedule 6.9
hereto and cause to be executed any Landlord’s Waiver, Bailee’s Waiver,
Processor’s Waiver or similar document or notice that may be required by Agent
or the Required Lenders;

(f) promptly notify Agent and the Lenders in writing of any information that
Borrower has or may receive with respect to the Collateral that might reasonably
be determined to materially and adversely affect the value thereof or the rights
of Agent and the Lenders with respect thereto;

(g) maintain Borrower’s Equipment in good operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved;

(h) deliver to Agent, to hold as security for the Secured Obligations all
certificated Investment Property owned by a Credit Party, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent, or in the
event such Investment Property is in the possession of a Securities Intermediary
or credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of Agent, for the benefit of the Lenders, in form and substance
satisfactory to Agent;

(i) provide to Agent, on a quarterly basis (as necessary or as requested by
Agent), a list of any patents, trademarks or copyrights that have been federally
registered by a Credit Party during such quarter, and provide for the execution
of an appropriate Intellectual Property Security Agreement; and

(j) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Agent may from time to time deem necessary
or appropriate, including, without limitation, chattel paper, to carry into
effect the intention of this Agreement, or so as to completely vest in and
ensure to Agent and the Lenders their respective rights hereunder and in or to
the Collateral.

Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements or other appropriate notices with respect to the
Collateral. If certificates of title or applications for title are issued or
outstanding with respect to any of the Inventory or Equipment of Borrower,
Borrower shall, upon request of Agent, (i) execute and deliver to Agent a short
form security

 

63



--------------------------------------------------------------------------------

agreement, prepared by Agent and in form and substance satisfactory to Agent,
and (ii) deliver such certificate or application to Agent and cause the interest
of Agent, for the benefit of the Lenders, to be properly noted thereon. Borrower
hereby authorizes Agent or Agent’s designated agent (but without obligation by
Agent to do so) to incur Related Expenses (whether prior to, upon, or subsequent
to any Default or Event of Default), and Borrower shall promptly repay,
reimburse, and indemnify Agent and the Lenders for any and all Related Expenses.
If Borrower fails to keep and maintain its Equipment in good operating
condition, ordinary wear and tear excepted, Agent may (but shall not be required
to) so maintain or repair all or any part of Borrower’s Equipment and the cost
thereof shall be a Related Expense. All Related Expenses are payable to Agent
upon demand therefor; Agent may, at its option, debit Related Expenses directly
to any Deposit Account of a Company located at Agent or the Revolving Loans.

Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. Borrower shall provide Agent with prompt written notice
with respect to any real or personal property (other than in the ordinary course
of business and excluding Accounts, Inventory, Equipment and General Intangibles
and other property acquired in the ordinary course of business) acquired by any
Company subsequent to the Closing Date. In addition to any other right that
Agent and the Lenders may have pursuant to this Agreement or otherwise, upon
written request of Agent, whenever made, Borrower shall, and shall cause each
Guarantor of Payment to, grant to Agent, for the benefit of the Lenders, as
additional security for the Secured Obligations, a first Lien on any real or
personal property of Borrower and each Guarantor of Payment (other than for
leased equipment or equipment subject to a purchase money security interest in
which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which Agent does not have a first priority Lien. Borrower agrees that,
within ten days after the date of such written request, to secure all of the
Secured Obligations by delivering to Agent security agreements, intellectual
property security agreements, pledge agreements, mortgages (or deeds of trust,
if applicable) or other documents, instruments or agreements or such thereof as
Agent may require. Borrower shall pay all recordation, legal and other expenses
in connection therewith.

Section 5.24. Restrictive Agreements. Except as set forth in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to Borrower, (b) make, directly
or indirectly, loans or advances or capital contributions to Borrower or
(c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to Borrower; except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness, or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease.

 

64



--------------------------------------------------------------------------------

Section 5.25. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement (other than the Mexican Leases), wherein the covenants and agreements
contained therein shall be more restrictive than the covenants and agreements
set forth herein, then the Companies shall immediately be bound hereunder
(without further action) by such more restrictive covenants and agreements with
the same force and effect as if such covenants and agreements were written
herein. In addition to the foregoing, Borrower shall provide prompt written
notice to Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive provisions, and shall, within fifteen
(15) days thereafter (if requested by Agent), execute and deliver to Agent an
amendment to this Agreement that incorporates such more restrictive provisions,
with such amendment to be in form and substance satisfactory to Agent.

Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of Agent (unless otherwise specifically permitted pursuant to this
Agreement), no Company shall (a) amend its Organizational Documents in any
manner adverse to the Lenders, or (b) amend its Organizational Documents to
change its name or state, province or other jurisdiction of organization, or its
form of organization.

Section 5.27. Fiscal Year of Borrower. Borrower shall not change the date of its
fiscal year-end without the prior written consent of Agent and the Required
Lenders. As of the Closing Date, the fiscal year end of Borrower is October 31
of each year.

Section 5.28. Banking Relationship. Until payment in full of the Obligations,
Borrower shall maintain its banking and depository relationship (including, but
not limited to, all Deposit Accounts and investment accounts) with one or more
Lenders and all such accounts shall be subject to a Control Agreement.

Section 5.29. Further Assurances. Borrower shall, and shall cause each other
Credit Party to, promptly upon request by Agent, or the Required Lenders through
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Collateral as
Agent, or the Required Lenders through Agent, may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify

 

65



--------------------------------------------------------------------------------

would not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of Borrower (and
whether such Subsidiary is an Immaterial Subsidiary), its state (or
jurisdiction) of formation, its relationship to Borrower, including the
percentage of each class of stock or other equity interest owned by a Company,
each Person that owns the stock or other equity interest of each Company, the
location of its chief executive office and its principal place of business.
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries (excluding directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound;

(d) has ensured that no Person who owns a controlling interest in a Company or
otherwise controls a Company (other than Borrower) and no executive officer or
director of Borrower is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;

(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and

 

66



--------------------------------------------------------------------------------

(f) is in compliance with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal that
could reasonably be expected to have a Material Adverse Effect, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound that could reasonably be expected to have a Material Adverse
Effect, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Company, or threats of work
stoppage, strike, or pending demands for collective bargaining that could
reasonably be expected to have a Material Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real estate listed on Schedule 6.5 hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against Collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first Lien on the Collateral to the extent such Lien may be
perfected by the filing of a U.C.C. Financing Statement. No Company has entered
into any contract or agreement (other than a contract or agreement entered into
in connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that exists on or after the Closing Date that would prohibit
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Company.

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein. The provision for taxes on
the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or

 

67



--------------------------------------------------------------------------------

holds or has held any interest in real property or otherwise. No litigation or
proceeding arising under, relating to or in connection with any Environmental
Law or Environmental Permit is pending or, to the best knowledge of each
Company, threatened, against any Company, any real property in which any Company
holds or has held an interest or any past or present operation of any Company.
No release, threatened release or disposal of hazardous waste, solid waste or
other wastes is occurring, or has occurred (other than those that are currently
being remediated in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 hereto further specifies whether each location, as of the Closing Date,
(a) is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested. As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where a material portion of the
assets of the Companies are located.

Section 6.10. Continued Business. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable

 

68



--------------------------------------------------------------------------------

determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

Section 6.13. Solvency. Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder. Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.

Section 6.14. Financial Statements. The audited Consolidated financial
statements of Borrower for the fiscal year ended October 31, 2010, and the
unaudited Consolidated financial statements of Borrower for the fiscal quarter
ended January 31, 2011, furnished to Agent and the Lenders, are true and
complete in all material respects, have been prepared in accordance with GAAP,
and fairly present the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending. Since the dates of such statements, there has been no material
adverse change in any Company’s financial condition, properties or business or
any change in any Company’s accounting procedures.

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

 

69



--------------------------------------------------------------------------------

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections
(a) through (g) above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

Section 6.19. Deposit and Securities Accounts. Borrower has provided to Agent a
list of all banks, other financial institutions and Securities Intermediaries at
which any Company maintains Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrower, there is no known fact
that any Company has not disclosed to Agent and the Lenders that has or is
likely to have a Material Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

 

70



--------------------------------------------------------------------------------

Section 6.22. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
Borrower hereby grants to Agent, for the benefit of the Lenders (and affiliates
thereof that hold Secured Obligations), a security interest in the Collateral.

Section 7.2. Collections and Receipt of Proceeds by Borrower.

(a) Prior to the exercise by Agent and the Required Lenders of their rights
under Article IX hereof, both (i) the lawful collection and enforcement of all
of Borrower’s Accounts, and (ii) the lawful receipt and retention by Borrower of
all Proceeds of all of Borrower’s Accounts and Inventory shall be as the agent
of Agent and the Lenders.

(b) Upon written notice to Borrower from Agent after the occurrence and during
the continuance of an Event of Default, a Cash Collateral Account shall be
opened by Borrower at the main office of Agent (or such other office as shall be
designated by Agent) and all such lawful collections of Borrower’s Accounts and
such Proceeds of Borrower’s Accounts and Inventory shall be remitted daily by
Borrower to Agent in the form in which they are received by Borrower, either by
mailing or by delivering such collections and Proceeds to Agent, appropriately
endorsed for deposit in the Cash Collateral Account. In the event that such
notice is given to Borrower from Agent, Borrower shall not commingle such
collections or Proceeds with any of Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for Agent, for the benefit of the Lenders. In such case, Agent
may, in its sole discretion, and shall, at the request of the Required Lenders,
at any time and from time to time after the occurrence and during the
continuance of an Event of Default, apply all or any portion of the account
balance in the Cash Collateral Account as a credit against (i) the outstanding
principal or interest of the Loans, or (ii) any other Secured Obligations in
accordance with this Agreement. If any remittance shall be dishonored, or if,
upon final payment, any claim with respect thereto shall be made against Agent
on its warranties of collection, Agent may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account maintained by
Borrower with Agent or with any other Lender, and, in any event, retain the same
and Borrower’s interest therein as additional security for the Secured
Obligations. Agent may, in its sole discretion, at any time and from time to
time, release funds from the Cash Collateral Account to Borrower for use in
Borrower’s business. The balance in the Cash Collateral Account may be withdrawn
by Borrower upon termination of this Agreement and payment in full of all of the
Secured Obligations.

(c) After the occurrence and during the continuance of an Event of Default, at
Agent’s written request, Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to Agent to which

 

71



--------------------------------------------------------------------------------

Agent shall have access for the processing of such items in accordance with the
provisions, terms and conditions of the customary lockbox agreement of Agent.

(d) Agent, or Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for Borrower with authority and power to endorse, after the
occurrence and during the continuance of an Event of Default, any and all
instruments, documents, and chattel paper upon the failure of Borrower to do so.
Such authority and power, being coupled with an interest, shall be
(i) irrevocable until all of the Secured Obligations are paid, (ii) exercisable
by Agent at any time and without any request upon Borrower by Agent to so
endorse, and (iii) exercisable in the name of Agent or Borrower. Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest, and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof. Neither Agent nor the Lenders shall be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Agent. Borrower hereby
constitutes and appoints Agent, or Agent’s designated agent, as Borrower’s
attorney-in-fact to exercise, at any time, after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Agent or Borrower, any and all of Borrower’s cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Agent shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

(b) to transmit to Account Debtors, on any or all of Borrower’s Accounts, notice
of assignment to Agent, for the benefit of the Lenders, thereof and the security
interest therein, and to request from such Account Debtors at any time, in the
name of Agent or Borrower, information concerning Borrower’s Accounts and the
amounts owing thereon;

(c) to transmit to purchasers of any or all of Borrower’s Inventory, notice of
Agent’s security interest therein, and to request from such purchasers at any
time, in the name of Agent or Borrower, information concerning Borrower’s
Inventory and the amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on Borrower’s Accounts and purchasers
of Borrower’s Inventory to make payment of their indebtedness directly to Agent;

(e) to take or bring, in the name of Agent or Borrower, all steps, actions,
suits, or proceedings deemed by Agent necessary or desirable to effect the
receipt, enforcement, and collection of the Collateral; and

 

72



--------------------------------------------------------------------------------

(f) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into Borrower’s
Cash Collateral Account or, at the option of Agent, to apply them as a payment
against the Loans or any other Secured Obligations in accordance with this
Agreement.

Section 7.4. Agent’s Authority Under Pledged Notes. For the better protection of
Agent and the Lenders hereunder, each Credit Party, as appropriate, has executed
(or will execute, with respect to future Pledged Notes) an appropriate
endorsement on (or separate from) each Pledged Note and has deposited (or will
deposit, with respect to future Pledged Notes) such Pledged Note with Agent, for
the benefit of the Lenders. Such Credit Party irrevocably authorizes and
empowers Agent, for the benefit of the Lenders, to, during the occurrence and
continuation of an Event of Default, (a) ask for, demand, collect and receive
all payments of principal of and interest on the Pledged Notes; (b) compromise
and settle any dispute arising in respect of the foregoing; (c) execute and
deliver vouchers, receipts and acquittances in full discharge of the foregoing;
(d) exercise, in Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder;
(e) endorse such Credit Party’s name to each check or other writing received by
Agent as a payment or other proceeds of or otherwise in connection with any
Pledged Note; (f) enforce delivery and payment of the principal and/or interest
on the Pledged Notes, in each case by suit or otherwise as Agent may desire; and
(g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as Agent, in its discretion, may deem advisable in
connection with the forgoing; provided that nothing contained or implied herein
or elsewhere shall obligate Agent to institute any action, suit or proceeding or
to make or do any other act or thing contemplated by this Section 7.4 or
prohibit Agent from settling, withdrawing or dismissing any action, suit or
proceeding or require Agent to preserve any other right of any kind in respect
of the Pledged Notes and the security, if any, therefor.

Section 7.5. Commercial Tort Claims. If Borrower shall at any time hold or
acquire a Commercial Tort Claim, Borrower shall promptly notify Agent thereof in
a writing signed by Borrower, that sets forth the details thereof and grants to
Agent (for the benefit of the Lenders) a Lien thereon and on the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be prepared
by and in form and substance reasonably satisfactory to Agent.

Section 7.6. Use of Inventory and Equipment. Until the exercise by Agent and the
Required Lenders of their rights under Article IX hereof, Borrower may
(a) retain possession of and use its Inventory and Equipment in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business; and (c) use and consume any raw materials or
supplies, the use and consumption of which are necessary in order to carry on
Borrower’s business.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan or any obligation under any Letter of Credit shall
not be paid in full when due and payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.17, 5.20 or 5.25
hereof.

Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Agent or the Lenders, or
any thereof, shall be false or erroneous in any material respect.

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company.

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Five Million Dollars

 

74



--------------------------------------------------------------------------------

($5,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 8.9. Material Adverse Change. There shall have occurred any condition or
event that Agent or the Required Lenders determine has or is reasonably likely
to have a Material Adverse Effect.

Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of Agent, for the benefit of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement and Borrower (or the appropriate
Credit Party) has failed to promptly execute appropriate documents to correct
such matters, or (b) unperfected as to any material amount of Collateral (as
determined by Agent, in its reasonable discretion) and Borrower (or the
appropriate Credit Party) has failed to promptly execute appropriate documents
to correct such matters.

Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of Agent, of any Loan Document shall at any time cease to be valid,
binding and enforceable against any Credit Party; (b) the validity, binding
effect or enforceability of any Loan Document against any Credit Party shall be
contested by any Credit Party; (c) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (d) any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby.

Section 8.12. Solvency of MTD. If MTD or any of its subsidiaries (other than a
Company) representing in excess of five percent (5%) of the consolidated total
assets, or generating in excess of five percent (5%) of the consolidated total
revenue, of MTD and its subsidiaries shall (a) make a general assignment for the
benefit of creditors, (b) apply for or consent to the appointment of an interim
receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets or of such Person, or (c) file a voluntary petition in
bankruptcy, or file a proposal or notice of intention to file a proposal or have
an involuntary proceeding filed against it and the same shall continue
undismissed for a period of forty-five (45) days from commencement of such
proceeding or case, or file a petition, or an answer or an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to

 

75



--------------------------------------------------------------------------------

relief of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors.

Section 8.13. Solvency of Certain Companies. If any Company (other than an
Immaterial Subsidiary or a Company described in Section 8.14 hereof) shall
engage in or permit to occur (whether voluntarily or involuntarily) any of the
activities set forth in Section 8.14 hereof.

Section 8.14. Solvency of Certain Other Companies. If Borrower or any Company
representing in excess of five percent (5%) of the Consolidated total assets, or
generating in excess of five percent (5%) of the Consolidated total revenue, of
Borrower and its Subsidiaries shall (a) except as permitted pursuant to
Section 5.12 hereof, discontinue business; (b) generally not pay its debts as
such debts become due; (c) make a general assignment for the benefit of
creditors; (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee, liquidator, agent or other similar
official of all or a substantial part of its assets or of such Company; (e) be
adjudicated a debtor or insolvent or have entered against it an order for relief
under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be;
(f) file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within ten days, or shall continue
undismissed for a period of forty-five (45) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for forty-five (45) consecutive days any judgment, decree or order
entered by a court of competent jurisdiction, that approves a petition or an
application or a proposal seeking its reorganization or appoints an interim
receiver, a receiver and manager, an administrator, custodian, trustee, interim
trustee or liquidator of all or a substantial part of its assets, or of such
Company; (j) have an administrative receiver appointed over the whole or
substantially the whole of its assets, or of such Company; (k) have assets, the
value of which is less than its liabilities (taking into account prospective and
contingent liabilities, and rights of contribution from other Persons); or
(l) have a moratorium declared in respect of any of its Indebtedness, or any
analogous procedure or step is taken in any jurisdiction.

 

76



--------------------------------------------------------------------------------

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12 or 8.13
hereof shall occur, Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lenders to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.14 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lenders be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate undrawn balance of any
then outstanding Letters of Credit. Agent and the Lenders are hereby authorized,
at their option, to deduct any and all such amounts from any deposit balances
then owing by any Lender (or any affiliate of such Lender, wherever located) to
or for the credit or account of any Company, as security for the obligations of
Borrower and any Guarantor of Payment to reimburse Agent and the Lenders for any
then outstanding Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.14 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased

 

77



--------------------------------------------------------------------------------

or to be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or
not the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of Borrower or
any Guarantor of Payment, all without notice to or demand upon Borrower or any
other Person, all such notices and demands being hereby expressly waived by
Borrower.

Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to Agent’s giving of notice to participate and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage. If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving the Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving the Advantage is required to pay interest on the Advantage to the
Person recovering the Advantage from such Lender) ratably to the extent of the
recovery. Each Lender further agrees with the other Lenders that if it at any
time shall receive any payment for or on behalf of Borrower (or through any
Guarantor of Payment) on any Indebtedness owing by Borrower pursuant to this
Agreement (whether by voluntary payment, by realization upon security, by reason
of offset of any deposit or other indebtedness, by counterclaim or cross-action,
by the enforcement of any right under any Loan Document, or otherwise), it will
apply such payment first to any and all Obligations owing by Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 9.6. Collateral. Agent and the Lenders shall at all times have the
rights and remedies of a secured party under the U.C.C., in addition to the
rights and remedies of a secured party provided elsewhere within this Agreement,
in any other Related Writing executed by Borrower or otherwise provided in law
or equity. Upon the occurrence and during the continuance of an Event of Default
and at all times thereafter, Agent may require (and shall require, at the
direction of the Required Lenders) Borrower to assemble the Collateral, which
Borrower agrees to do, and make it available to Agent and the Lenders at a
reasonably convenient place to be designated by Agent. Agent may, with or
without notice to or demand upon Borrower and with or without the aid of legal
process, make use of such force as may be necessary to enter any premises where
the Collateral, or any thereof, may be found and to take possession thereof
(including anything found in or on the Collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of the Collateral) and for that purpose may pursue the
Collateral wherever the same may be found, without liability for trespass or
damage caused thereby to Borrower. After any delivery or taking of possession of
the Collateral, or any thereof, pursuant to this Agreement, then, with or
without resort to Borrower personally or any other Person or property, all of
which Borrower hereby waives, and upon such terms and in such manner as Agent
may deem

 

78



--------------------------------------------------------------------------------

advisable, Agent, in its discretion, may (and shall, at the direction of the
Required Lenders) sell, assign, transfer and deliver any of the Collateral at
any time, or from time to time. No prior notice need be given to Borrower or to
any other Person in the case of any sale of Collateral that Agent determines to
be perishable or to be declining speedily in value or that is customarily sold
in any recognized market, but in any other case Agent shall give Borrower not
fewer than ten days prior notice of either the time and place of any public sale
of the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Agent or the Lenders may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by Liens having precedence over this Agreement, Agent may (and
shall, at the direction of the Required Lenders) apply the net proceeds of each
such sale to or toward the payment of the Secured Obligations, whether or not
then due, in such order and by such division as Agent, in its sole discretion,
may deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and Borrower shall remain liable for any deficiency. In addition,
Agent and the Required Lenders shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the reasonable cost of which shall be
paid by Borrower.

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Lenders may be entitled. Agent shall
exercise the rights under this Article IX and all other collection efforts on
behalf of the Lenders and no Lender shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by Agent, on
behalf of the Lenders, of remedies under this Agreement or the other Loan
Documents, all monies received by Agent in connection with the Revolving Credit
Commitment shall be applied, unless otherwise required by the terms of the other
Loan Documents or by applicable law, to the Loans and Letters of Credit, as
appropriate; provided that Agent shall have the right at all times to apply any
payment received from Borrower first to the payment of all obligations (to the
extent not paid by Borrower) incurred by Agent pursuant to Section 11.5 hereof
and to the payment of Related Expenses.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by Agent or
the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:

(i) first, to the payment of all obligations (to the extent not paid by
Borrower) incurred by Agent pursuant to Section 11.5 hereof and to the payment
of Related Expenses;

 

79



--------------------------------------------------------------------------------

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to Agent, and
(C) any fees then accrued and payable to any Fronting Lender or the holders of
the Letter of Credit Commitment in respect of the Letter of Credit Exposure;

(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by Agent as
security for the reimbursement obligations in respect thereof, and, if any
Letter of Credit shall expire without being drawn, then the amount with respect
to such Letter of Credit shall be distributed to the Lenders, on a pro rata
basis in accordance with this subsection (iii), (B) the Indebtedness under any
Hedge Agreement with a Lender (or an entity that is an affiliate of a then
existing Lender), such amount to be based upon the net termination obligation of
Borrower under such Hedge Agreement, and (C) the Bank Product Obligations owing
to a Lender (or an entity that is an affiliate of a then existing Lender) under
Bank Product Agreements; with such payment to be pro rata among (A), (B) and
(C) of this subsection (iii); and

(iv) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE X. THE AGENT

The Lenders authorize The PrivateBank and The PrivateBank hereby agrees to act
as agent for the Lenders in respect of this Agreement upon the terms and
conditions set forth elsewhere in this Agreement, and upon the following terms
and conditions:

Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto, including,
without limitation, to execute and deliver the Intercreditor Agreement on behalf
of the Lenders. Neither Agent nor any of its affiliates, directors, officers,
attorneys or employees shall (a) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction), or be responsible in any manner to any of the Lenders
for the effectiveness, enforceability, genuineness, validity or due execution of
this Agreement or any other Loan Documents, (b) be under any obligation to any
Lender to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions hereof or thereof on the part of Borrower or
any other Company, or the financial condition of Borrower or any other Company,
or (c) be liable to any of the Companies for consequential damages resulting
from any breach of contract, tort or other wrong in connection with the
negotiation, documentation, administration or collection of the Loans or Letters
of Credit or any of the Loan Documents. Each Lender, by becoming a party to this
Agreement, agrees to be bound by and subject to the terms and conditions of the

 

80



--------------------------------------------------------------------------------

Intercreditor Agreement as if it were an original party thereto. Notwithstanding
any provision to the contrary contained in this Agreement or in any other Loan
Document, Agent shall not have any duty or responsibility except those expressly
set forth herein, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in other Loan Documents with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

Section 10.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form satisfactory to Agent.

Section 10.3. Consultation With Counsel. Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

Section 10.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

Section 10.5. Agent and Affiliates. The PrivateBank and its affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though The PrivateBank were not Agent hereunder and without notice
to or consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, The PrivateBank or its affiliates may receive information regarding
any Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to Loans and Letters of Credit (if any), The
PrivateBank and its affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though The
PrivateBank were not Agent, and the terms “Lender” and “Lenders” include The
PrivateBank and its affiliates, to the extent applicable, in their individual
capacities.

Section 10.6. Knowledge or Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that Agent receives such a notice,
Agent shall give notice thereof to the Lenders. Agent shall take

 

81



--------------------------------------------------------------------------------

such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable, in its discretion, for the
protection of the interests of the Lenders.

Section 10.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent’s acting or refraining from acting hereunder
in accordance with the instructions of the Required Lenders.

Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, sale of assets or other transaction permitted by Section 5.12 hereof (or
otherwise permitted pursuant to this Agreement) where the proceeds of such
transfer are applied in accordance with the terms of this Agreement to the
extent required to be so applied, Agent, at the request and expense of Borrower,
is hereby authorized by the Lenders to (a) release the relevant Collateral from
this Agreement or any other Loan Document, (b) release a Guarantor of Payment in
connection with such permitted transfer or event, and (c) duly assign, transfer
and deliver to the affected Person (without recourse and without any
representation or warranty) such Collateral as is then (or has been) so
transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

Section 10.9. Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

Section 10.10. Indemnification of Agent. The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any other Loan Document or the Intercreditor Agreement, or any
action taken or omitted by Agent with respect to this Agreement or any other
Loan Document, or the Intercreditor

 

82



--------------------------------------------------------------------------------

Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction, or from any action taken or omitted by Agent in
any capacity other than as agent under this Agreement, the Intercreditor
Agreement or any other Loan Document, or the Intercreditor Agreement. No action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 10.10. The undertaking in this Section 10.10 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.

Section 10.11. Successor Agent. Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the
Lenders. If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default does not
exist and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor agent that shall serve as agent until such time
as the Required Lenders appoint a successor agent. If no successor agent has
accepted appointment as Agent by the date that is thirty (30) days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Agent” means such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement. After any retiring Agent’s
resignation as Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

Section 10.12. Fronting Lender. Each Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by such Fronting Lender and
the documents associated therewith. Each Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in this Article X with respect to
any acts taken or omissions suffered by each Fronting Lender in connection with
the Letters of Credit and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Article X, included such Fronting Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
such Fronting Lender.

Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article X with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if

 

83



--------------------------------------------------------------------------------

the term “Agent”, as used in this Article X, included the Swing Line Lender with
respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Swing Line Lender.

Section 10.14. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent. Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.15. No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

Section 10.16. Co-Lead Arranger, Syndication Agent and Former Agent. PNC, as
Syndication Agent and Former Agent, and PNC Capital Markets, as a co-lead
arranger, shall be entitled to the same indemnifications with respect to
Borrower and the other Lenders that Agent would have were it performing the
duties that PNC and PNC Capital Markets, respectively, perform (or performed)
from time to time in such capacities. Borrower, Agent and the Lenders further
agree that Former Agent is entitled to all of the indemnifications provided for
in this

 

84



--------------------------------------------------------------------------------

Agreement, in respect of any actions taken or omitted to be taken by Former
Agent while Former Agent was acting as the administrative agent under the
Original Credit Agreement.

Section 10.17. Other Agents. Agent shall have the continuing right from time to
time to designate one or more Lenders (or its or their affiliates as
“syndication agent”, “co-syndication agent”, “documentation agent”,
“co-documentation agent”, “book runner”, “lead arranger”, “arrangers” or other
designations for purposes hereof, but (a) any such designation shall have no
substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter. Each
Lender further represents that it has reviewed each of the Loan Documents,
including, but not limited to, the Intercreditor Agreement.

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

85



--------------------------------------------------------------------------------

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3, no amendment, modification, waiver or consent shall
(i) extend or increase the Commitment of any Lender without the written consent
of such Lender, (ii) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or commitment fees
payable hereunder without the written consent of each Lender directly affected
thereby, (iii) reduce the principal amount of any Loan, the stated rate of
interest thereon (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 11.3) or the stated rate of commitment fees payable hereunder, without
the consent of each Lender directly affected thereby, (iv) change the manner of
pro rata application of any payments made by Borrower to the Lenders hereunder,
without the consent of each Lender directly affected thereby, (v) without the
unanimous consent of the Lenders, change any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement,
(vi) without the unanimous consent of the Lenders, release Borrower or any
Guarantor of Payment or of any collateral in excess of Five Million Dollars
($5,000,000) securing the Secured Obligations, except in connection with a
transaction specifically permitted hereunder, or (vii) without the unanimous
consent of the Lenders, amend this Section 11.3 or Section 9.5 hereof.

(c) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent. No provision of this Agreement relating to
the rights or duties of a Fronting Lender in its capacity as such shall be
amended, modified or waived without the consent of such Fronting Lender. No
provision of this Agreement relating to the rights or duties of the Swing Line
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Swing Line Lender.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not the Non-Consenting Lender, Agent may
(and shall, if requested by Borrower), at the sole expense of Borrower, upon
notice to such Non-Consenting Lender and Borrower, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.10 hereof) all of its interests, rights and
obligations under this Agreement to a financial institution acceptable to Agent
and Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such financial institution (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).

(e) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by Agent to all of the Lenders. Each Lender or
other holder of a Note, or if there is no Note, the holder of the interest as
reflected on the books and records of

 

86



--------------------------------------------------------------------------------

Agent (or interest in any Loan or Letter of Credit) shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 11.3,
regardless of its failure to agree thereto.

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day). All notices from Borrower to Agent or the Lenders
pursuant to any of the provisions hereof shall not be effective until received
by Agent or the Lenders, as the case may be. For purposes of Article II hereof,
Agent shall be entitled to rely on telephonic instructions from any person that
Agent in good faith believes is an Authorized Officer, and Borrower shall hold
Agent and each Lender harmless from any loss, cost or expense resulting from any
such reliance.

Section 11.5. Costs, Expenses and Documentary Taxes. Borrower agrees to pay on
demand all costs and expenses of Agent and all Related Expenses, including, but
not limited to (a) syndication, administration, travel and out-of-pocket
expenses, including but not limited to attorneys’ fees and expenses, of Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the Intercreditor Agreement and the administration of the Loan Documents and
the Intercreditor Agreement, and the collection and disbursement of all funds
hereunder and the other instruments and documents to be delivered hereunder,
(b) extraordinary expenses of Agent in connection with the administration of the
Loan Documents, the Intercreditor Agreement and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. Borrower also agrees to pay on demand all costs
and expenses (including Related Expenses) of Agent and the Lenders, including
reasonable attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any Related Writing, or the
Intercreditor Agreement. In addition, Borrower shall pay any and all stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, the Intercreditor Agreement and the other instruments and
documents to be delivered hereunder, and agrees to hold Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees. All obligations
provided for in this Section 11.5 shall survive any termination of this
Agreement.

Section 11.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any

 

87



--------------------------------------------------------------------------------

kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent or any Lender in connection with any investigative, administrative
or judicial proceeding (whether or not such Lender or Agent shall be designated
a party thereto) or any other claim by any Person relating to or arising out of
any Loan Document, the Intercreditor Agreement or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that no Lender nor Agent shall have the
right to be indemnified under this Section 11.6 for its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction. All
obligations provided for in this Section 11.6 shall survive any termination of
this Agreement.

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default. The
relationship between Borrower and the Lenders with respect to the Loan Documents
and the Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and each Lender
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Lenders and their respective successors and permitted assigns,
except that Borrower shall not have the right to assign its rights hereunder or
any interest herein without the prior written consent of Agent and all of the
Lenders.

Section 11.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c), or 9.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or

 

88



--------------------------------------------------------------------------------

indirectly, such Lender, or to another Lender), which consent of Borrower and
Agent shall not be unreasonably withheld; provided that (i) the consent of
Borrower shall not be required if, at the time of the proposed assignment, any
Default or Event of Default shall then exist, and (ii) Borrower shall be deemed
to have granted its consent unless Borrower has expressly objected to such
assignment within three Business Days after notice thereof. Anything herein to
the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor Lender (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide to the assignor Lender (and, in the
case of any assignee registered in the Register, to Agent and Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, Borrower shall execute and
deliver (i) to Agent, the assignor and the assignee, any consent or release (of
all or a portion of the obligations of the assignor) required to be delivered by
Borrower in connection with the Assignment Agreement,

 

89



--------------------------------------------------------------------------------

and (ii) to the assignee, if requested, and the assignor, if applicable, an
appropriate Note or Notes. After delivery of the new Note or Notes, the
assignor’s Note or Notes, if any, being replaced shall be returned to Borrower
marked “replaced”.

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Agent to Maintain Register. Agent shall maintain at the address for notices
referred to in Section 11.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any

 

90



--------------------------------------------------------------------------------

other Loan Document, except that such Lender may agree with such Participant
that such Lender will not, without such Participant’s consent, take action of
the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrower
shall not increase as a result of such transfer and Borrower shall have no
obligation to any Participant.

Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, Agent shall have the right
(and Agent shall, if requested by Borrower), at the sole expense of Borrower,
upon notice to such Affected Lender and Borrower, to require that such Affected
Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Transferee, approved by
Borrower (unless an Event of Default shall exist) and Agent, that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and
(f) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).

Section 11.13. Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any other party) hereby notifies the Credit Parties that, pursuant to
the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow such Lender or Agent, as applicable, to
identify the Credit Parties in accordance with the Patriot Act. Borrower shall
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by Agent or a Lender in order to assist
Agent or such Lender in maintaining compliance with the Patriot Act.

Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such

 

91



--------------------------------------------------------------------------------

provision in any other jurisdiction. The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement. Each schedule or exhibit attached
to this Agreement shall be incorporated herein and shall be deemed to be a part
hereof.

Section 11.15. Investment Purpose. Each of the Lenders represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Original Closing Date (as such documents may have been amended
or replaced) and the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 11.17. Confidentiality. Agent and each Lender shall hold all
Confidential Information in accordance with the customary procedures of Agent or
such Lender for handling confidential information of this nature, and in
accordance with safe and sound banking practices. Notwithstanding the foregoing,
Agent or any Lender may in any event make disclosures of, and furnish copies of
Confidential Information (a) to another agent under this Agreement or another
Lender; (b) when reasonably required by any bona fide transferee or participant
in connection with the contemplated transfer of any Loans or Commitment or
participation therein (provided that each such prospective transferee or
participant shall have an agreement for the benefit of Borrower with such
prospective transferor Lender or participant containing substantially similar
provisions to those contained in this Section 11.17); (c) to the parent
corporation or other affiliates of Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, Agent or
such Lender, as applicable, shall notify the vice president of finance of
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the financial
condition of Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information. In no event
shall Agent or any Lender be obligated or required to return any materials
furnished by or on behalf of any Company. Borrower hereby agrees that the
failure of Agent or any Lender to comply with the provisions of this
Section 11.17 shall not relieve Borrower of any of the obligations to Agent and
the Lenders under this Agreement and the other Loan Documents.

Section 11.18. Limitations on Liability of the Fronting Lenders. Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or

 

92



--------------------------------------------------------------------------------

any acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by a Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against a Fronting
Lender, and a Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) such Fronting Lender’s
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) such Fronting
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, a Fronting Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation.

Section 11.19. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, Agent, any Fronting Lender or any other Person against
Agent, any Fronting Lender, or any other Lender or the affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Borrower, each Lender,
Agent and each Fronting Lender hereby, to the fullest extent permitted under
applicable law, waive, release and agree not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in their favor.

Section 11.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by Agent or any Lender with respect to
the transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrower, any other Companies,
or to any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. Borrower agrees, on behalf of itself and its Subsidiaries, not
to assert any claim or counterclaim against any such persons with regard to such
matters, all such claims and counterclaims, now existing or hereafter arising,
whether known or unknown, foreseen or unforeseeable, being hereby waived,
released and forever discharged.

Section 11.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed

 

93



--------------------------------------------------------------------------------

or interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.

Section 11.22. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any Related Writing
shall be governed by and construed in accordance with the laws of the State of
Ohio and the respective rights and obligations of Borrower, Agent, and the
Lenders shall be governed by Ohio law, without regard to principles of conflicts
of laws.

(b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Borrower, on behalf
of itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise. Borrower
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

[Remainder of page left intentionally blank]

 

94



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY AGENT’S OR ANY
LENDER’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT AND THE LENDERS, OR ANY THEREOF.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement at Cleveland, Ohio as of the date first set forth above.

 

Address:   880 Steel Drive     SHILOH INDUSTRIES, INC.   Valley City, Ohio 44280
      Attn:   Vice President of Finance and Treasurer     By:   /s/ Thomas M.
Dugan           Thomas M. Dugan           Vice President of Finance and
Treasurer

 

Address:  

1100 Superior Avenue East, St. 1325

Cleveland, Ohio 44114

   

THE PRIVATEBANK AND TRUST
COMPANY, as Agent and as a Lender

  Attn:   Managing Director             By:   /s/ Robert M. Walker          
Robert M. Walker           Managing Director

Signature Page 1 of 5 to the

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:  

1900 East Ninth Street

Cleveland, Ohio 44114-3484

   

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent and as a Lender

  Attn: Vice President           By:   /s/ George C. Reider         George C.
Reider         Vice President

Signature Page 2 of 5 to the

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:  

917 Euclid Avenue

Cleveland, Ohio 44115

    THE HUNTINGTON NATIONAL BANK   Attn: Large Corporate Banking     By:   /s/
Brian H. Gallagher         Brian H. Gallagher         Senior Vice President

Signature Page 3 of 5 to the

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:  

1215 Superior Avenue

Cleveland, Ohio 44114

    RBS CITIZENS, NATIONAL ASSOCIATION   Attn: MidCorporate Banking          
By:   /s/ Patrick F. Dunphy         Patrick F. Dunphy         Senior Vice
President

Signature Page 4 of 5 to the

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:  

106 South Main Street, TOW 91

Akron, Ohio 44308

Attn: Capital Markets

    FIRSTMERIT BANK, N.A.       By:   /s/ Robert G. Morlan       Name:   Robert
G. Morlan       Title:   Senior Vice President

Signature Page 5 of 5 to the

Credit and Security Agreement